EXHIBIT 10.31

 

 

 

FERRO CORPORATION

SUPPLEMENTAL DEFINED BENEFIT PLAN

FOR EXECUTIVE EMPLOYEES

 

 

 

Amended and Restated

As of January 1, 2005



--------------------------------------------------------------------------------

FERRO CORPORATION

SUPPLEMENTAL DEFINED BENEFIT PLAN

FOR EXECUTIVE EMPLOYEES

INTRODUCTION

This document (this “Plan”) is the FERRO CORPORATION SUPPLEMENTAL DEFINED
BENEFIT PLAN FOR EXECUTIVE EMPLOYEES. This Plan was originally adopted and
effective as of January 1, 1983, and was most recently amended and restated
effective June 30, 2004. The Plan was frozen effective March 31, 2006.

This Plan is now amended and restated effective January 1, 2005, for the purpose
of complying with new Code Section 409A. Code Section 409A permits deferred
compensation which is earned and vested in taxable years beginning before
January 1, 2005 to be exempt from Code Section 409A if the plan under which the
deferral is made is not materially modified after October 3, 2004.

Ferro elects and intends to exempt from Code Section 409A the deferred
compensation which was earned and vested under the Plan as of December 31, 2004.
Consistent with this election, the Plan, as amended and restated effective
January 1, 2005, is comprised of two parts:

 

  •  

Part A, which contains the terms of the Plan as in effect on October 4, 2004
(and as subsequently amended) which govern deferred compensation which was
earned and vested under the Plan as of December 31, 2004 (the “Pre-2005 Plan”),
and

 

  •  

Part B, which contains the terms of the Plan which govern deferred compensation
which was earned and vested after December 31, 2004 (the “2005 Plan”).

As indicated above, the Plan was frozen effective March 31, 2006.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Part A:

  Pre-2005 Plan      A-1   

Part B:

  2005 Plan      B-1    Execution Page      C-1   



--------------------------------------------------------------------------------

FERRO CORPORATION

SUPPLEMENTAL DEFINED BENEFIT PLAN

FOR EXECUTIVE EMPLOYEES

PART A: PRE-2005 PLAN

OVERVIEW

ESTABLISHMENT OF COMPONENT PLAN

The terms of the Plan as it existed on October 4, 2004, and which have not been
materially modified thereafter, constitute the Pre-2005 component plan (the
“Pre-2005 Plan”).

The Pre-2005 Plan is reproduced, as of December 31, 2004, in this Part A. It
consists of the Plan as it was amended and restated effective June 30, 2004, and
as it was further amended by the adoption of Amendment No. 1 to freeze accruals
effective March 31, 2006. Treasury Regulations under Code Section 409A provide
that an amendment to freeze accruals is not a material modification.

EXEMPT FROM CODE SECTION 409A

Deferred compensation which is earned and vested in taxable years beginning
before January 1, 2005 is permitted to be exempt from Code Section 409A if the
plan under which the deferral is made is not materially modified after
October 3, 2004.

Ferro elects and intends to exempt from Code Section 409A the deferred
compensation which was earned and vested under the Plan as of December 31, 2004,
pursuant to the terms of the Pre-2005 Plan.

GOVERNS ONLY PRE-2005 ACCRUALS

The Pre-2005 Plan governs only those accruals that were earned and vested under
the Plan as of December 31, 2004 (the “Pre-2005 Accruals”).

A Participant’s Pre-2005 Accrual equals the present value, as of December 31,
2004, of the amount to which the Participant would have been entitled under the
Plan if the Participant voluntarily terminated services without cause on
December 31, 2004, and had received a payment of the benefits in the form with
the maximum value available from the Plan on the earliest possible date allowed
under the Plan to receive payment following the termination of services. For any
subsequent calendar year, the Pre-2005 Accrual shall increase to equal the
present value of the benefit the Participant actually becomes entitled to,
determined under the terms of the Pre-2005 Plan (including applicable limits
under the Code), as in effect on October 3, 2004 and not materially modified
thereafter, without regard to any further services rendered by the Participant
after December 31, 2004, or any other events affecting the amount of or the
entitlement to benefits (other than a Participant election under the terms of
the Plan with respect to the time or form of an available benefit).

 

A-1



--------------------------------------------------------------------------------

TERMINOLOGY

As used in the Pre-2005 Plan, the term “Plan” refers to the Pre-2005 Plan or to
the Plan, as appropriate.

 

A-2



--------------------------------------------------------------------------------

 

 

FERRO CORPORATION

SUPPLEMENTAL DEFINED BENEFIT PLAN

FOR EXECUTIVE EMPLOYEES

 

 

 

Part A: Pre-2005 Plan

As Amended and Restated

June 30, 2004

 

A-3



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

FERRO CORPORATION

SUPPLEMENTAL DEFINED BENEFIT PLAN

FOR EXECUTIVE EMPLOYEES

INTRODUCTION

This document (this “Plan”) is the FERRO CORPORATION SUPPLEMENTAL DEFINED
BENEFIT PLAN FOR EXECUTIVE EMPLOYEES. This Plan was originally adopted and
effective as of January 1, 1983.

This Plan is now amended and restated effective June 30, 2004, as follows:

ARTICLE I

NAME AND PURPOSE

 

1.1 Name. The name of this Plan is the “Ferro Corporation Supplemental Defined
Benefit Plan for Executive Employees.” (This Plan was previously known as the
“Ferro Corporation Nonqualified Retirement Plan.”)

 

1.2 Plan Sponsor. The sponsor of this Plan is Ferro Corporation (“Ferro”), an
Ohio corporation.

 

1.3 Purpose. This purpose of this Plan is to provide supplemental retirement
benefits for certain management and highly compensated employees of the Ferro
Group Companies whose benefits under the Qualified Plan are limited by Sections
401(a)(17) and 415 of the Code, so that the aggregate benefits provided for each
such employee by the Qualified Plan and by this Plan will not be less than
benefits that would be provided to each such employee by the Qualified Plan but
for the limitations contained in the Qualified Plan to effect compliance with
Sections 401(a)(17) and 415 of the Code.

 

1.4 Plan for a Select Group. This Plan covers only employees of a Ferro Group
Company who are members of a “select group of management or highly compensated
Participants” as provided in Sections 201(2), 301(a)(3), 401(a)(1) and
4021(b)(6) of ERISA. Notwithstanding any provision of this Plan to the contrary,
this Plan will be administered and its benefits limited in a manner to comply
with the above cited sections of ERISA.

 

1.5 Not a Funded Plan. Ferro intends that this Plan be deemed to be “unfunded”
for tax purposes as well as for purposes of Title I of ERISA. Notwithstanding
any provision of this Plan to the contrary, this Plan will be administered in a
manner so that it is deemed “unfunded.”

 

A-4



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

ARTICLE II

DEFINITIONS AND INTERPRETATION

 

2.1 Definitions. Appendix A sets forth the definitions of certain terms used in
this Plan. Those terms shall have the meanings set forth on Appendix A where
used in this Plan and identified with initial capital letters.

 

2.2 General Rules of Construction. For purposes of interpreting this Plan,

 

  (A) the masculine gender will include the feminine and neuter, and vice versa,
as the context requires;

 

  (B) the singular number will include the plural, and vice versa, as the
context requires;

 

  (C) the present tense of a verb will include the past and future tenses, and
vice versa, as the context requires; and

 

  (D) as provided under Article VIII, the Administrator retains the power and
duty to interpret this Plan and resolve ambiguities.

ARTICLE III

PARTICIPATION

 

3.1 Eligibility. In order to be eligible to participate in this Plan, Ferro must
determine that an individual is:

 

  (A) in a select group of management or highly compensated employees as set
forth in Section 1.4;

 

  (B) a participant in the Qualified Plan; and

 

  (C) a participant in the Qualified Plan whose benefit payable under the
Qualified Plan is limited by the provisions in the Qualified Plan to effect
compliance with Sections 401(a)(17) or 415 of the Code or the elimination of the
Regular Compensation Formula under the Qualified Plan.

 

3.2 Participation. An individual who is eligible to participate in this Plan
will become a Participant in this Plan immediately on the date that he satisfies
the eligibility requirements in Section 3.1.

ARTICLE IV

PLAN BENEFITS

 

4.1

Plan Benefits Conditioned on Noncompetition Agreement. The Plan benefits set
forth in this Article IV payable to Participants whose employment with all Ferro
Group

 

A-5



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

  Companies terminates on or after January 1, 2001, shall be conditioned upon
(i) Ferro’s receipt of a Noncompetition Agreement signed by the Participant, and
(ii) the Participant’s continual compliance with the terms and conditions of
such Noncompetition Agreement; provided, however, the requirement that a
Participant sign and continually comply with the terms and conditions of such
Noncompetition Agreement shall not apply to any Participant whose employment
terminates either (i) as a result of the Participant’s death prior to the
commencement of Plan benefits, or (ii) following a Change in Control. If the
Participant fails to so continually comply, then all of the Participant’s
benefits (including, without limitation, benefits to such employee’s
Participant’s Qualified Spouse or designated beneficiary or beneficiaries) under
this Plan shall be automatically forfeited and repaid to Ferro as provided in
Section 10.19 hereof.

 

4.2 Normal and Early Retirement. A Participant will receive a normal or early
retirement benefit in the amount set forth in Section 4.2(A) and in the manner
and form of payment set forth in Section 4.2(B).

 

  (A) Amount. Subject to the provisions of Section 4.4, the Plan benefit payable
to a Participant upon termination of employment after eligibility for an early
or normal retirement benefit under the Qualified Plan is the excess of (a) the
amount of the benefit that would have been payable to the Participant under the
Qualified Plan upon normal or early retirement but for the Qualified Plan
limitations pertaining to Code Sections 401(a)(17) and 415 and the elimination
of the Regular Compensation Formula under the Qualified Plan over (b) the amount
of the benefit that is actually paid, or would be payable, to the Participant
upon normal or early retirement under the provisions of the Qualified Plan.
Notwithstanding the foregoing, the calculation of an early retirement benefit
for a Participant who is a Ferro officer elected by Ferro’s Board of Directors
shall be determined in accordance with the early retirement factors in the
following column labeled “Special Factors” with the result that there shall be
no benefit reduction due to age for retirement on or after age 60:

 

Early Retirement Factors

Age

   Special Factors

65

   1.00

64

   1.00

63

   1.00

62

   1.00

61

   1.00

60

   1.00

59

   0.94

58

   0.88

57

   0.82

56

   0.76

55

   0.70

 

A-6



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

 

  (B) Manner and Form of Payment. The benefit provided under Section 4.2(A) for
each Participant who terminates employment with a Ferro Group Company after
eligibility for an early or normal retirement benefit under the Qualified Plan,
shall be paid in the form of a lump sum cash payment that is 50% or 100% of the
commuted present value as determined by the Qualified Plan’s actuary using the
Present Value Factors of the benefit determined under Section 4.2(A) of this
Plan; provided such Participant’s Qualified Spouse consents in writing to such
lump sum cash payment. If such Participant’s Qualified Spouse does not consent
to the 100% or 50% commuted present value payment or consents to the 50%
commuted present value payment, then such Participant’s remaining benefit under
this Plan shall be in the form of monthly payments paid under the Qualified Plan
commencing with the month in which benefit payments from the Qualified Plan
commence and continuing to and including the month in which such employee’s
death occurs, with a minimum guarantee of 120 monthly payments with such
deceased Participant’s Qualified Spouse (or properly designated beneficiary or
beneficiaries) receiving for the number of months left in such 120-month period
a monthly benefit under this Plan equal to the benefit the deceased Participant
was receiving prior to death under this Plan. If a deceased Participant’s
surviving Qualified Spouse under the Qualified Plan is the beneficiary of the
120 monthly payments, a supplemental monthly benefit under this Plan equal to
one-half of the monthly benefit under this Plan paid for the 120-month period,
shall be payable to the surviving Qualified Spouse commencing with the month
following the later of the date of such employee’s death or the end of the
120-month period, and continuing to and including the month in which the
surviving Qualified Spouse’s death occurs.

 

4.3 Disability. A Participant will receive a disability benefit in the amount
set forth in Section 4.3(A) and in the manner and form of payment set forth in
Section 4.3(B).

 

  (A) Amount. If a Participant becomes totally and permanently disabled and
receives a disability retirement benefit from the Qualified Plan, the benefit
payable to the Participant under this Plan is a monthly amount equal to the
excess of (a) the amount of the monthly disability retirement benefit under the
Qualified Plan that would have been payable to the Participant but for the
limitations pertaining to Code Sections 401(a)(17) and 415 and the elimination
of the Regular Compensation Formula under the Qualified Plan, over (b) the
amount of the monthly disability retirement benefit that is actually paid to the
Participant under the provisions of the Qualified Plan. The monthly benefit
payable under this Plan terminates upon the earlier of the Participant’s
recovery from the disability, death, or attainment of age 65; and, thereafter,
the applicable provisions of this Article IV shall apply.

 

  (B) Manner and Form of Payment. The benefit provided under this Plan for each
Participant who becomes totally and permanently disabled and receives a
disability retirement benefit from the Qualified Plan, shall be paid in the form
of monthly payments payable under the Qualified Plan commencing with the month
in which benefit payments from the Qualified Plan commence and continuing to and
including the month in which the earlier of the Participant’s recovery from the
disability, his death or attainment of age 65 occurs.

 

A-7



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

 

4.4 Death. A Qualified Spouse (or properly designated beneficiary or
beneficiaries) or Beneficiary will receive a death benefit in the amount set
forth in Section 4.4(A) and in the manner and form of payment set forth in
4.4(B).

 

  (A) Amount. If a Participant dies before the commencement of Plan benefits
under this Plan (other than monthly disability benefits under this Plan) and a
Primary Death Benefit is payable from the Qualified Plan as a result of such
employee’s death, the benefit payable under this Plan to the Participant’s
Qualified Spouse (or properly designated beneficiary or beneficiaries) is the
commuted present value of the excess of (a) the amount of the Primary Death
Benefit, and supplemental spouse’s benefit if such employee’s Qualified Spouse
is the beneficiary, that would have been payable under the Qualified Plan but
for the limitations pertaining to Code Sections 401(a)(17) and 415 and the
elimination of the Regular Compensation Formula under the Qualified Plan, over
(b) the amount of the Primary Death Benefit, and supplemental spouse’s benefit
if such employee’s Qualified Spouse is the beneficiary, that is actually payable
under the provisions of the Qualified Plan.

 

  (B) Manner and Form of Payment. The benefit provided under this Plan for the
deceased Participant’s Qualified Spouse or properly designated beneficiary or
beneficiaries shall be paid in the form of a single lump sum cash payment that
is the commuted present value as determined by the Qualified Plan’s actuary
using the Present Value Factors of the benefit determined under Section 4.4(A)
of this Plan if the Participant’s Qualified Spouse (or properly designated
beneficiary or beneficiaries) consents in writing to such lump sum cash payment.
If the Participant’s Qualified Spouse or properly designated beneficiary or
beneficiaries does not or do not so consent, then the deceased Participant’s
benefits under this Plan shall be in the form of monthly payments commencing
with the month in which benefit payments from the Qualified Plan commence and
continuing for 120 monthly payments with the deceased Participant’s Qualified
Spouse (or properly designated beneficiary or beneficiaries) receiving such 120
monthly payments. If the deceased Participant’s surviving Qualified Spouse is
the beneficiary of the 120 monthly payments, a supplemental monthly benefit
under this Plan equal to one-half of the monthly benefit paid for the 120-month
period shall be payable to the surviving Qualified Spouse (if the Qualified
Spouse is living at the end of the 120-month period) commencing with the month
following the end of the 120-month period, and continuing to and including the
month in which the surviving Qualified Spouse’s death occurs.

 

4.5 Other Termination of Employment. A participant will receive a deferred
vested benefit in the amount set forth in Section 4.5(A) and in the manner and
form of payment set forth in 4.5(B).

 

  (A) Amount. If a Participant terminates employment with all Ferro Group
Companies other than as provided in Sections 4.2, 4.3, or 4.4 of this Plan, the
benefit payable to the Participant under this Plan is the commuted present value
(provided the Participant’s Qualified Spouse consents as described in
Section 4.5(B)) of the excess of (a) the amount of the Qualified Plan’s deferred
vested benefit that the Participant would have accrued but for the limitations
pertaining to Code Sections 401(a)(17) and 415 and the elimination of the
Regular Compensation Formula under the Qualified Plan over (b) the deferred
vested benefit that the Participant actually accrued under the provisions of the
Qualified Plan.

 

A-8



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

 

  (B) Manner and Form of Payment. The benefit provided under this Plan for each
Participant shall be paid in the form of a single lump sum cash payment that is
the commuted present value as determined by the Qualified Plan’s actuary using
the Present Value Factors of the benefit determined under Section 4.5(A) if the
Participant’s Qualified Spouse consents in writing to such lump sum cash
payment. If the Participant’s Qualified Spouse does not consent, the
Participant’s benefits under this Plan shall be in the form of monthly payments
commencing with the month in which benefit payments from the Qualified Plan
commence and continuing to and including the month in which the Participant’s
death occurs, with a minimum guarantee of 120 monthly payments with the deceased
Participant’s Qualified Spouse (or properly designated beneficiaries or
beneficiary) receiving for the number of months left in such 120-month period a
monthly benefit under this Plan equal to the benefit the deceased Participant
was receiving prior to death. If the deceased Participant’s surviving Qualified
Spouse under the Qualified Plan is the beneficiary of the 120 monthly payments,
a supplemental monthly benefit under this Plan equal to one-half of the monthly
benefit under this Plan paid for the 120-month period shall be payable to the
surviving Qualified Spouse commencing with the month following the later of the
date of the Participant’s death or the end of the 120-month period, and
continuing to and including the month in which the surviving Qualified Spouse’s
death occurs.

 

4.6 Discretionary Benefit Increases. Ferro reserves the right, in its sole
discretion and determination, to increase the amount of benefits payable to any
person under this Plan to offset United States federal estate taxes withheld or
paid from benefit payments under this Plan to Qualified Spouses who are not
citizens of the United States.

 

4.7 Discretionary Commutation of Benefits. Notwithstanding anything contained in
this Plan to the contrary, Ferro reserves the right, in its sole discretion, to
commute any benefits that are being paid in the form of monthly payments, and to
pay, in lieu of the monthly payments, a single, lump sum cash payment equal to
the present value of a person’s monthly benefit payments, as determined by the
Qualified Plan’s actuary, using the Present Value Factors.

 

4.8 Change in Control. If a Change in Control occurs, then all of the
obligations of Ferro under this Plan shall continue to be enforceable against
Ferro and any successor. Notwithstanding any provision of Article IV to the
contrary, if any person entitled to benefits under this Plan is not actively
employed by a Ferro Group Company at the time a Change in Control occurs, that
person shall immediately receive a single, lump sum cash payment equal to the
commuted present value of that person’s monthly benefit payments under this Plan
(whether or not such are then in pay status), as determined by the Qualified
Plan’s actuary, using the Present Value Factors.

 

4.9

Protective Distributions. If the Administrator determines, in its sole
discretion, that a Participant is not, or may not be, a member of a “select
group of management or highly compensated employees” within the meaning of
Section 201(2), 301(a)(3), 401(a)(1) or 4021(b)(6) of ERISA, then the
Administrator may, in its sole discretion, terminate the Participant’s
participation in this Plan, and distribute all benefit amounts under this Plan
in a single lump sum payment equal to the commuted present value of that
person’s monthly benefit payments under this Plan (whether or

 

A-9



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

  not they are then in pay status), as determined by the Qualified Plan’s
actuary, using the Present Value Factors. Any distribution under this Section
will be made at the time the Administrator determines in its sole discretion.

 

4.10 Tax Withholding. A Ferro Group Company may withhold, from any payment made
by it under this Plan, the amount or amounts as may be required for purposes of
complying with the tax withholding or other provisions of the Code or the Social
Security Act or any state or local income or employment tax act or for purposes
of paying any estate, inheritance or other tax attributable to any amounts
payable hereunder.

 

4.11 Inability to Locate Participant. If a Ferro Group Company or the
Administrator notifies a Participant or a Qualified Spouse (or properly
designated beneficiary or beneficiaries) of an entitlement to an amount under
this Plan and the Participant or the Qualified Spouse (or properly designated
beneficiary or beneficiaries) fails to claim the amount or to disclose the
location of the Participant or the Qualified Spouse (or properly designated
beneficiary or beneficiaries) within three years thereafter, then, except as
otherwise required by law, if the location of one or more of the next of kin of
the Participant or the Qualified Spouse (or properly designated beneficiary or
beneficiaries) is known to the Ferro Group Company or the Administrator, the
Administrator may direct distribution of the amount to any one or more or all of
the next of kin, and in such proportions as the Administrator, in its sole
discretion, determines. If the location of none of the foregoing persons can be
determined, the Administrator will direct that the amount payable to the
Participant or the Qualified Spouse (or properly designated beneficiary or
beneficiaries) be forfeited. If, after the forfeiture, the Participant or the
Qualified Spouse (or properly designated beneficiary or beneficiaries) later
claims the benefit under this Plan, then the benefit will be reinstated without
interest or earnings from the date of forfeiture. If a benefit payable to a
Participant or a Qualified Spouse (or properly designated beneficiary or
beneficiaries) that cannot be located is subject to escheat under state law,
then no further benefit will be payable with respect to any Participant for whom
payment was made by the Administrator according to the escheat provisions of
state law.

ARTICLE V

RIGHTS OF PARTICIPANTS

 

5.1 Creditor Status of Participants. The benefits payable under this Plan shall
be merely an unfunded, unsecured promise of the Ferro Group Company (by which
the Participant is employed) to make benefit payments in the future and shall be
liabilities solely against the general assets of such Ferro Group Company.
Except as may be provided under the terms of a Trust which may be established
pursuant to Article VI, neither Ferro nor any other Ferro Group Company shall be
required to segregate, set aside or escrow any corporate assets to meet its
obligations under this Plan. With respect to any benefits payable under this
Plan, a Participant or a Qualified Spouse (or properly designated beneficiary or
beneficiaries) will have the status of general unsecured creditors of the Ferro
Group Company by which the Participant is employed, and may look only to that
Ferro Group Company and its general assets for payment of the benefits.

 

A-10



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

 

5.2 Rights with Respect to the Trust. Any trust, and any assets held thereby to
assist Ferro or other Ferro Group Company in meeting its obligations under this
Plan, will in no way be deemed to controvert the provisions of Section 5.1
above.

 

5.3 Investments. In Ferro’s sole discretion, the Ferro Group Companies may
acquire insurance policies, annuities or other financial vehicles for the
purpose of providing future assets of the Ferro Group Companies to meet their
anticipated liabilities under this Plan. Such policies, annuities or other
investments, shall at all times be and remain unrestricted general property and
assets of the Ferro Group Companies or property of a trust established pursuant
to Article VI of this Plan. Participants and Qualified Spouses (or properly
designated beneficiaries) will have no rights, other than as general creditors,
with respect to any such policies, annuities or other acquired assets.

ARTICLE VI

TRUST

 

6.1 Establishment of Trust. Notwithstanding any other provision or
interpretation of this Plan, Ferro may establish a Trust in which to hold cash,
insurance policies or other assets that may be used to make, or reimburse Ferro
or any other Ferro Group Company for, payments to the Participants or Qualified
Spouses (or properly designated beneficiary or beneficiaries) of all or part of
the benefits under this Plan. Any Trust assets shall at all times remain subject
to the claims of general creditors of Ferro or the Ferro Group Company in the
event of the insolvency of Ferro or the Ferro Group Company as more fully
described in the Trust.

 

6.2 Obligation of Ferro. Notwithstanding the fact that a Trust may be
established under Section 6.1, the Ferro Group Companies shall remain liable for
paying the benefits under this Plan. However, any payment of benefits to a
Participant or a Qualified Spouse (or a properly designated beneficiary or
beneficiaries) made by a Trust will satisfy the appropriate Ferro Group
Company’s obligation to make payment to such person under this Plan.

 

6.3 Trust Terms. A Trust established under Section 6.1 may contain any terms as
Ferro may determine to be necessary or desirable. Ferro may terminate or amend a
Trust established under Section 6.1 at any time, and in any manner it deems
necessary or desirable, subject to the terms of any agreement under which any
Trust is established or maintained.

ARTICLE VII

ADMINISTRATION AND CLAIMS PROCEDURE

 

7.1 Administrator. The Administrator will be Ferro, acting by and through
Ferro’s Corporate Human Resources Department, unless the Board of Directors,
acting itself or through an appropriate committee designates otherwise.

 

7.2

General Rights, Powers, and Duties of Administrator. The Administrator will be
the Plan Administrator under ERISA. The Administrator will be responsible for
the general administration of this Plan and will have all powers as may be
necessary to carry

 

A-11



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

  out the provisions of this Plan and may, from time to time, establish rules
for the administration of this Plan and the transaction of this Plan’s business.
In addition to any powers, rights and duties set forth elsewhere in this Plan,
it will have the following powers and duties:

 

  (A) To enact rules, regulations, and procedures and to prescribe the use of
such forms as it deems advisable;

 

  (B) To appoint or employ agents, attorneys, actuaries, accountants, assistants
or other persons (who may also be Participants in this Plan or be employed by or
represent a Ferro Group Company) at the expense of the Ferro Group Companies, as
it deems necessary to keep its records or to assist it in taking any other
action authorized or required under this Plan;

 

  (C) To interpret this Plan, and to resolve ambiguities, inconsistencies and
omissions, to determine any question of fact, to determine the right to benefits
of, and the amount of benefits, if any, payable to, any person in accordance
with the provisions of this Plan and resolve all questions arising under this
Plan;

 

  (D) To administer this Plan in accordance with its terms and any rules and
regulations it establishes; and

 

  (E) To maintain records concerning this Plan as it deems sufficient to prepare
reports, returns and other information required by this Plan or by law; and

 

  (F) To direct a Ferro Group Company to pay benefits under this Plan, and to
give other directions and instructions as may be necessary for the proper
administration of this Plan.

Any decision, interpretation or other action made or taken by the Administrator
arising out of or in connection with this Plan, will be within the absolute
discretion of the Administrator, and will be final, binding and conclusive on
Ferro, all other Ferro Group Companies, and all Participants, Qualified Spouses
and Beneficiaries and their respective heirs, executors, administrators,
successors and assigns. The Administrator’s determinations under this Plan need
not be uniform, and may be made selectively among Participants, whether or not
they are similarly situated.

 

7.3 Information to Be Furnished to the Administrator. A Ferro Group Company will
furnish the Administrator with such data and information as it may reasonably
require. The records of a Ferro Group Company will be determinative of each
Participant’s period of employment, termination of employment, personal data,
and data regarding the Participant’s benefit under the Qualified Plan.
Participants, Qualified Spouses (and properly designated beneficiaries) will
furnish to the Administrator such evidence, data or information and execute such
documents as the Administrator requests.

 

7.4

Claims for Benefits. A Participant or Qualified Spouse (or properly designated
beneficiary or beneficiaries) will make all claims for payment under his Plan in
writing to the Administrator in the manner prescribed by the Administrator. The
Administrator will process each claim and determine entitlement to benefits
within 90 days after the Administrator receives a completed application for
benefits (or within 45 days if the application for benefits is based on
Disability). If the Administrator needs an extension of time for processing,
then the Administrator will notify the claimant before

 

A-12



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

the end of the initial 90-day or 45-day period (as the case may be). The
extension notice will indicate the special circumstances requiring an extension
of time and the date as of which the Administrator expects to render the final
decision. In no event will such an extension exceed 90 days from the end of the
initial period (or exceed 30 days from the end of the initial period if the
claim is based on Disability unless notice is again given within the 30-day
extended period and the second extended period may not exceed an additional 30
days).

 

7.5 Denial of Benefit. If a claim is wholly or partially denied by the
Administrator, then the Administrator will notify the claimant of the denial of
the claim in a writing delivered in person or mailed by first class mail to the
claimant’s last known address. The notice of denial will contain:

 

  (A) the specific reason or reasons for denial of the claim;

 

  (B) a reference to the relevant Plan provisions upon which the denial is
based;

 

  (C) a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why the material
or information is necessary; and

 

  (D) an explanation of this Plan’s claim review procedure.

If no notice is provided, the claim will be deemed denied. The interpretations,
determinations and decisions of the Administrator will be final and binding upon
all persons with respect to any right, benefit and privilege hereunder, subject
to the review procedures set forth in this Article.

 

7.6 Request for Review of a Denial of a Claim for Benefits. Any claimant or any
authorized representative of the claimant whose claim for benefits under this
Plan has been denied or deemed denied, in whole or in part, may upon written
notice to the Appeals Committee request a review by the Appeals Committee of the
denial of the claim. The claimant will have 60 days from the date the claim is
deemed denied or 60 days from receipt of the notice denying the claim, as the
case may be (or, in the case of a claim for benefits based upon Disability, 180
days from the date the claim is deemed denied or 180 days from receipt of the
notice denying the claim, as the case may be), in which to request a review by
written application delivered to the Appeals Committee, which must specify the
relief requested and the reason such claimant believes the denial should be
reversed.

 

7.7

Appeals Procedure. The Appeals Committee will review the facts and relevant
documents including this Plan, and interpret the facts and relevant documents
including this Plan to render a decision on the claim. The review may be of
written briefs submitted by the claimant, or at a hearing, or by both, as deemed
necessary or appropriate by the Appeals Committee. Any hearing will be held in
the main office of Ferro, or such other location as the Appeals Committee may
select, on the date and at the time as the Appeals Committee designates by
giving at least 15-days’ notice to the claimant, unless the claimant accepts
shorter notice. The notice will specify that the claimant must indicate in
writing, at least five days in advance of the hearing, the claimant’s intention
to appear at the appointed time and place, or the hearing will be automatically
cancelled. The reply will specify any other persons who will accompany the
claimant to the hearing, or such other persons will not be admitted to the
hearing. The Appeals Committee will make every effort to schedule the hear

 

A-13



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

  ing on a day and at a time that is convenient to both the claimant and the
Appeals Committee. The claimant, or his duly authorized representative, may
review all pertinent documents relating to the claim in preparation for the
hearing and may submit issues and comments in writing before or during the
hearing.

 

7.8 Decision Upon Review of Denial of Claim for Benefits. In making its
decision, the Appeals Committee will have full power and discretion to interpret
this Plan, to resolve ambiguities, inconsistencies and omissions, to determine
any question of fact, and to determine the right to benefits of, and the amount
of benefits, if any, payable to, any person in accordance with the provisions of
this Plan. The Appeals Committee will render a decision on the claim reviewed no
more than 60 days after the receipt of the claimant’s request for review (or no
more than 45 days where the claim is based on Disability), unless special
circumstances (such as the need to hold a hearing) require an extension of time,
in which case the 60-day period may be extended up to 120 days (or the 45-day
period may be extended up to 90 days in the case of a claim based on
Disability). The Appeals Committee will provide written notice of its decision
to the claimant within the time frame specified. The notice will include the
specific reasons for the decision and contain specific references to the
relevant Plan provisions upon which the decision is based. If notice of the
decision is not provided within the time frame specified, the claim will be
deemed denied on review. The decision of the Appeals Committee will be final and
binding in all respects on the Administrator, the Ferro Group Company and
claimant involved.

 

7.9 Establishment of Appeals Committee. The Chief Executive Officer of Ferro
will appoint three or more persons to serve as members of the Appeals Committee.
The Chief Executive Officer may appoint one Appeals Committee to hear all
appeals of denied benefits that arise under this Plan, or may appoint a new
Appeals Committee each time an Appeals Committee is needed to hear an appeal of
denied benefits that arises under this Plan. The members of the Appeals
Committee will remain in office at the will of the Chief Executive Officer, and
the Chief Executive Officer may remove any of the members with or without cause.
A member of the Appeals Committee may resign upon written notice to the
remaining member or members of the Appeals Committee and to the Chief Executive
Officer, respectively. The fact that a person is a Participant or a former
Participant or a prospective Participant will not disqualify that person from
acting as a member of the Appeals Committee. No member of the Appeals Committee
will be disqualified from acting on any question because of the member’s
interest in the question, except that no member of the Appeals Committee may act
on any claim which the member has brought as a Participant, former Participant,
Qualified Spouse or beneficiary under this Plan. In case of the death,
resignation or removal of any member of the Appeals Committee, the remaining
members will act until a successor-member is appointed by the Chief Executive
Officer. At the Administrator’s request, the Chief Executive Officer will notify
the Administrator in writing of the names of the members of the Appeals
Committee, of any and all changes in the membership of the Appeals Committee, of
the member designated as Chairman, and the member designated as Secretary, and
of any changes in either office. Until notified of a change, the Administrator
will be protected in assuming that there has been no change in the membership of
the Appeals Committee or the designation of Chairman or of Secretary since the
last notification was filed with it. The Administrator will be under no
obligation at any time to inquire into the membership of the Appeals Committee
or its officers. All communications to the Appeals Committee will be addressed
to its Secretary at the address of the Company.

 

A-14



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

 

7.10 Operation of the Appeals Committee. On all matters and questions, the
decision of a majority of the members of the Appeals Committee will govern and
control. A meeting need not be called or held to make any decision. The Appeals
Committee will appoint one of its members to act as its Chairman and another
member to act as Secretary. The terms of office of these members will be
determined by the Appeals Committee, and the Secretary and/or Chairman may be
removed by the other members of the Appeals Committee for any reason which such
other members may deem just and proper. The Secretary will do all things
directed by the Appeals Committee. Although the Appeals Committee will act by
decision of a majority of its members as provided above, in the absence of
written notice to the contrary, every person may deal with the Secretary and
consider the Secretary’s acts as having been authorized by the Appeals
Committee. Any notice served or demand made on the Secretary will be deemed to
have been served or made upon the Appeals Com-mittee.

 

7.11 Limitation of Duties. Ferro, the other Ferro Group Companies, the
Administrator, the Appeals Committee and their respective officers, members,
employees, and agents will have no duty or responsibility under this Plan other
than the duties and responsibilities expressly assigned or delegated to them
pursuant to this Plan. None of them will have any duty or responsibility with
respect to those duties or responsibilities assigned or delegated to another.

 

7.12 Agents. The Administrator and the Appeals Committee may hire any attorneys,
accountants, actuaries, agents, clerks, and secretaries as it may deem desirable
in the performance of its duties, any of whom may also be advisors to any Ferro
Group Company or any subsidiary or affiliated company.

 

7.13 Expenses of Administration. No fee or compensation will be paid to the
Administrator or any member of the Appeals Committee for their performance of
services as such. Ferro will bear all other expenses incurred in the
administration of this Plan except to the extent Ferro determines that the
expenses are allocable to, and should be paid by, one or more of the Ferro Group
Companies.

 

7.14 Indemnification. In addition to whatever rights of indemnification any
member or employee of the Administrator, the Appeals Committee, Ferro or other
Ferro Group Company under this Plan may be entitled to under the articles of
incorporation, regulations or bylaws of the Ferro Group Companies, under any
provision of law or under any other agreement, the Ferro Group Companies will
satisfy any liability actually incurred by any member or employee including
reasonable expenses and attorneys’ fees, and any judgments, fines, and amounts
paid in settlement, in connection with any threatened, pending or completed
action, suit or proceeding which is related to the exercise or failure to
exercise by any member or employee any powers, authority, responsibilities or
discretion provided under this Plan or reasonably believed by a member or
employee to be provided under this Plan, and any action taken by a member or
employee in connection with such exercise or failure to exercise. This
indemnification for all such acts taken or omitted is intentionally broad, but
will not provide indemnification for embezzlement or diversion of Plan funds for
the benefit of any member or employee. This indemnification will not be provided
for any claim by a Ferro Group Company or a subsidiary or affiliated company
thereof against any member or employee. No indemnification will be provided to
any person who is not an individual.

 

A-15



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

 

7.15 Limitation of Administrative Liability. Neither Ferro, any other Ferro
Group Company, the Administrator, the Appeals Committee nor any of their members
or employees, will be liable for any act taken by such person or entity pursuant
to any provision of this Plan except for gross abuse of the discretion given
them under this Plan. No member of the Administrator or Appeals Committee will
be liable for the act of any other member. No member of the Board of Directors
will be liable to any person for any action taken or omitted in connection with
the administration of this Plan.

 

7.16 Limitation of Sponsor Liability. Any right or authority exercisable by
Ferro or Board of Directors pursuant to any provision of this Plan will be
exercised in Ferro’s capacity as sponsor of this Plan, or on behalf of Ferro in
such capacity, and not in a fiduciary capacity, and may be exercised without the
approval or consent of any person in a fiduciary capacity. Neither Ferro, nor
the Board of Directors, nor any of their respective officers, members,
employees, agents, and delegates, will have any liability to any party for its
exercise of any such right or authority.

ARTICLE VIII

AMENDMENT AND TERMINATION

 

8.1 Amendment, Modification and Termination. Subject to Section 8.3 below, this
Plan may be amended, modified or terminated by Ferro at any time, or from time
to time, by action of an appropriate Ferro officer authorized or ratified by the
Board of Directors, except that no benefit accrued under this Plan as of any
date shall be reduced by any change made on or after such date in either the
Qualified Plan or this Plan except to the extent such reduction results from
(a) an equivalent increase in the benefits payable from the Qualified Plan as a
result of an increase in the limits contained therein to effect compliance with
Sections 401(a)(17) or 415 of the Code, (b) an equivalent increase in the
benefits payable from the Qualified Plan as a result of the application of a
change in the nondiscrimination and permitted disparity regulations under
sections 401(a)(4) or 401(1) of the Code or an amendment of the Qualified Plan
after December 9, 1994 pertaining thereto, or (c) a decrease in the benefits
payable from the Qualified Plan as a result of the termination of the Qualified
Plan under Title IV of ERISA, to the extent such decrease is required to comply
with the terms of Title IV of ERISA or other applicable law or results from a
reallocation of assets provided for in Section 4044(b)(4) of ERISA to prevent
the disqualification of the Qualified Plan. Subject to the foregoing
limitations, both this Plan and the Qualified Plan may be amended, restated,
terminated or replaced by action of the Board of Directors of the Company. It is
further understood that any benefits payable hereunder are in addition to and
not in diminution of any amounts payable by the Company under any other plan or
contract applicable to a Participant.

 

8.2 Actions Binding on Ferro Group Companies. Any amendments made to this Plan
will be binding on all the Ferro Group Companies without the approval or consent
of the Ferro Group Companies other than Ferro. Ferro may, by amendment, also
terminate this Plan on behalf of all or any one of the other Ferro Group
Companies in its sole discretion.

 

8.3 Termination or Amendment After Change in Control. If a Change of Control
occurs, then, for a period of two (2) calendar years following such Change in
Control, Ferro may not amend or terminate this Plan without the prior written
consent of all Participants.

 

A-16



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

ARTICLE IX

FERRO GROUP COMPANIES

 

9.1 List of Ferro Group Companies. The Ferro Group Companies as of the Amendment
and Restatement Date are Ferro and the Affiliates of Ferro listed on Appendix B
to this Plan. Ferro may from time to time add or remove Ferro Affiliates from
the list of Ferro Group Companies by written action of its Chief Executive
Officer. The addition or deletion will not require a formal amendment to this
Plan.

 

9.2 Delegation of Authority. Ferro is fully empowered to act on behalf of itself
and the other Ferro Group Companies as it may deem appropriate in maintaining
this Plan and any Trust. The adoption by Ferro of any amendment to this Plan or
any Trust, or the termination of this Plan or any Trust, will constitute and
represent, without any further action on the part of any Ferro Group Company,
the approval, adoption, ratification or confirmation by each Ferro Group Company
of any amendment or termination. In addition, the appointment of or removal by
Ferro of any Administrator, any trustee or other person under this Plan or any
Trust will constitute and represent, without any further action on the part of
any Ferro Group Company, the appointment or removal by each Ferro Group Company
of such person.

ARTICLE X

MISCELLANEOUS

 

10.1 No Implied Rights. Neither the establishment of this Plan nor any amendment
of this Plan will be construed as giving any Participant, Beneficiary or any
other person any legal or equitable right unless the right is specifically
provided for in this Plan or conferred by specific action of Ferro in accordance
with the terms and provisions of this Plan. Except as expressly provided in this
Plan, neither Ferro nor any other Ferro Group Company will be required or be
liable to make any payment under this Plan.

 

10.2 No Right to Ferro Group Company Assets. Neither the Participant nor any
other person will acquire by reason of this Plan any right in or title to any
assets, funds or property of Ferro or any other Ferro Group Company whatsoever
including, without limitation, any specific funds, assets or other property
which Ferro or any other Ferro Group Company, in its sole discretion, may set
aside in anticipation of a liability hereunder. Any benefits which become
payable under this Plan will be paid from the general assets of the appropriate
Ferro Group Company. No assets of Ferro or any other Ferro Group Company will be
held in any way as collateral security for the fulfilling of the obligations of
Ferro or the Ferro Group Companies under this Plan. No assets of Ferro or any
other Ferro Group Company will be pledged or otherwise restricted in order to
meet the obligations of this Plan. The Participant will have only a contractual
right to the amounts, if any, payable hereunder unsecured by any asset of Ferro
or any other Ferro Group Company. Nothing contained in this Plan constitutes a
guarantee by Ferro or any other Ferro Group Company that the assets of Ferro or
any other Ferro Group Company will be sufficient to pay any benefit to any
person.

 

A-17



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

 

10.3 No Employment Rights Created. This Plan will not be deemed to constitute a
contract of employment between Ferro or any of the other Ferro Group Companies
and any Participant, or to confer upon any Participant or employee the right to
be retained in the service of Ferro or any other Ferro Group Company for any
period of time, nor shall any provision of this Plan restrict the right of Ferro
or any other Ferro Group Company to discharge or otherwise deal with any
Participant or other employees, with or without cause. Nothing in this Plan will
be construed as fixing or regulating the compensation or other benefits payable
to any Participant or other employee of Ferro or any other Ferro Group Company.

 

10.4 Offset. If at the time payment is to be made under this Plan the
Participant or Qualified Spouse (or properly designated beneficiary or
beneficiaries) or all such individuals are indebted or obligated to a Ferro
Group Company, then the payment to be made to the Participant or Qualified
Spouse (or properly designated beneficiary or beneficiaries) or all such
individuals may, in the discretion of the Administrator at the request of the
Ferro Group Company, be reduced by the amount of the indebtedness or obligation,
provided, however, that an election by the Ferro Group Company not to request
any reduction will not constitute a waiver of the Ferro Group Company’s claim
for such indebtedness or obligation.

 

10.5 No Assignment. Neither the Participant nor any other person will have any
voluntary or involuntary right to commute, sell, assign, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey, in advance of
actual receipt of the amount, if any, payable under this Plan, or any part of
the amount payable from this Plan, and any attempt to do so will be void. All
benefits under this Plan are expressly declared to be unassignable and
non-transferable. No part of the benefits under this Plan will be, before actual
payment, subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by the Participant or any other
person, or be transferable by operation of law in the event of the Participant’s
or any other person’s bankruptcy or insolvency.

 

10.6 Notice. Any notice required or permitted to be given under this Plan will
be sufficient if in writing and hand delivered, or sent by registered or
certified mail or by overnight delivery service, and:

 

  (A) if given to a Ferro Group Company, delivered to the principal office of
Ferro, directed to the attention of the General Counsel; or

 

  (B) if given to a Participant or Beneficiary, delivered to the last post
office address as shown on the Ferro Group Company’s or the Administrator’s
records.

Notice will be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark or the receipt for registration or
certification.

 

10.7 Governing Laws. This Plan will be construed and administered according to
the internal substantive laws of the State of Ohio to the extent not preempted
by the laws of the United States of America.

 

10.8

Incapacity. If the Administrator determines that any Participant or Qualified
Spouse (or properly designated beneficiary or beneficiaries) entitled to payment
under this Plan is a minor, a person declared incompetent or a person incapable
of handling his or her property, the Administrator may direct any payment to the
guardian, legal

 

A-18



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

  representative or person having the care and custody of the minor, incompetent
or incapable person. The Administrator may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate before
making any payment. The Administrator will have no obligation thereafter to
monitor or follow the application of amounts so paid. Payments made pursuant to
this Section will completely discharge this Plan, any Trust, the Administrator,
Ferro and all other Ferro Group Companies with respect to the payments.

 

10.9  Court Ordered Distributions. The Administrator is authorized to make any
payments directed by court order in any action in which this Plan or the
Administrator is named as a party. In addition, if a court determines that a
spouse or former spouse or dependent or former dependent of a Participant has an
interest in the Participant’s benefits under this Plan in connection with a
property settlement or otherwise, the Administrator, in its sole discretion,
will have the right, notwithstanding any election made by a Participant, to
immediately distribute the spouse’s or former spouse’s or dependent’s or former
dependent’s interest in the Participant’s benefit under this Plan to that spouse
or former spouse or dependent or former dependent.

 

10.10  Administrative Forms. All applications, elections and designations in
connection with this Plan made by a Participant or Qualified Spouse (or properly
designated beneficiary or beneficiaries) will become effective only when duly
executed on forms provided by the Administrator and filed with the
Administrator.

 

10.11  Independence of Plan. Except as otherwise expressly provided, this Plan
will be independent of, and in addition to, any other employee benefit agreement
or plan or any rights that may exist from time to time under any other agreement
or plan.

 

10.12  Responsibility for Legal Effect. Neither Ferro, any other Ferro Group
Company, the Administrator, nor any officer, member, delegate or agent of any of
them, makes any representations or warranties, express or implied, or assumes
any responsibility concerning the legal, tax, or other implications or effects
of this Plan.

 

10.13  Successors. The terms and conditions of this Plan will inure to the
benefit of and bind Ferro, the Ferro Group Companies, the Administrator and its
members, the Participants, their beneficiaries, and the successors, assigns, and
personal representatives of any of them.

 

10.14  Headings and Titles. The Section headings and titles of Articles used in
this Plan are for convenience of reference only and are not to be considered in
construing this Plan.

 

10.15  Appendices. The Appendices to this Plan constitute an integral part of
this Plan and are hereby incorporated into this Plan by this reference.

 

10.16  Severability. If any provision or term of this Plan, or any agreement or
instrument required by the Administrator, is determined by a judicial,
quasi-judicial or administrative body to be void or not enforceable for any
reason, all other provisions or terms of this Plan or the agreement or
instrument will remain in full force and effect and will be enforceable as if
the void or nonenforceable provision or term had never been a part of this Plan,
or the agreement or instrument.

 

A-19



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

 

10.17  Actions by Ferro. Except as otherwise provided in this Plan, all actions
of Ferro under this Plan will be taken by the Board of Directors, and be
evidenced in a writing executed by an appropriate officer duly authorized.

 

10.18  Spousal Consent and Release. If, in the opinion of Ferro, any present,
former or future spouse of an employee, entitled to benefits from this Plan
shall by reason of law appear to have any interest in the Plan benefits that may
be or become payable hereunder to such employee, Ferro may as a condition
precedent to the making of a benefit payment hereunder, require such written
consent or release as in its discretion it shall determine to be necessary,
desirable or appropriate either to prevent or avoid any conflict or multiplicity
of claims, or to protect the rights of any such present, former or future spouse
with respect to the payment of any benefits under this Plan.

 

10.19  Overpayments and Repayments. If Ferro determines that the benefits
actually paid under this Plan exceed the benefits that were properly payable to
an employee or beneficiary pursuant to this Plan, Ferro may, in addition to
exercising any other legal remedies available, reduce or suspend future benefit
payments in any manner that Ferro in its sole discretion deems equitable. If a
Participant fails to continually comply with the terms and conditions of the
Noncompetition Agreement, then such Participant (or, if applicable, such
Participant’s Qualified Spouse or properly designated beneficiary or
beneficiaries) shall, upon written demand by Ferro, immediately repay to Ferro
all payments theretofore received by the Participant (or, if applicable, such
Participant’s Qualified Spouse or properly designated beneficiary or
beneficiaries) under this Plan.

 

10.20  References to Sections of Law and Certain Defined Terms. For purposes of
this Plan:

 

  (A) References in this Plan to the Code are to the Internal Revenue Code of
1986, as heretofore and hereafter amended, and to similar provision of
subsequent federal law.

 

  (B) References in this Plan to ERISA are to the Employee Retirement Income
Security Act of 1974, as heretofore and hereafter amended, and to similar
provisions of subsequent law.

 

  (C) References in this Plan to Qualified Spouse refer to the Qualified Plan’s
defined term of “Qualified Spouse.”

 

  (D) References in this Plan to Regular Compensation Formula refer to the
normal retirement benefit formula set forth in Section 5.5(a) of the Qualified
Plan prior to its elimination by amendment to the Qualified Plan executed
December 19, 1990 and effective December 31, 1989; however, for purposes of this
Plan

 

  (1) the term “regular compensation” under the Regular Compensation Formula
shall include

 

  (a) Performance Share Plan awards which are awarded before January 1, 2004,

 

A-20



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

 

 

  (b) amounts payable under other agreements or arrangements by reason of the
proration or forfeiture of pre-January 1, 2004 Performance Share Plan awards,
and

 

  (c) awards or compensation under any other Company incentive, reward or
performance program or plan (which incentive, reward or performance program or
plan was in existence prior to January 1, 2001) that was includable in “regular
compensation” under the terms of the Plan document in effect prior to January 1,
2001;

 

  (2) amounts of deferred compensation and Performance Share Plan awards shall
be included in the year in which such amounts are earned and not in the year to
which such Performance Share Plan awards are deferred or in which such
Performance Share Plan awards are paid;

 

  (3) amounts payable under clause (b) of item (1) above shall be included in
the year paid, and

 

  (4) except as otherwise provided above, unless the Governance, Nomination &
Compensation Committee of the Board of Directors of the Company determines
otherwise, the term “regular compensation” under the Regular Compensation
Formula shall not include awards or compensation under any Company incentive,
reward or performance program or plan.

 

  (E) References in this Plan to “properly designated beneficiary or
beneficiaries” means the beneficiary or beneficiaries named in a written
beneficiary designation by an employee participant (delivered to the Company
prior to such employee’s death in a form acceptable to the Company) with the
written consent of the Qualified Spouse thereto; provided, however, that if a
deceased employee is not survived by a Qualified Spouse and has not delivered
such a written beneficiary designation to the Company prior to death, then the
phrase “properly designated beneficiary or beneficiaries” means the beneficiary
or beneficiaries of such deceased employee’s Qualified Plan benefit or, if none,
such deceased employee’s estate.

 

A-21



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

Appendix A

 

DEFINITIONS

For purposes of this Plan, the following terms have the meanings set forth below
where used in this Plan and identified with initial capital letters:

 

Term    Meaning Administrator    As defined in Section 7.1 of this Plan.
Affiliate    Any entity which is a member of a controlled group of corporations
with the Company under Section 414(b) of the Code, under common control with the
Company under Section 414(c) of the Code, a member of an affiliated service
group with the Company under Section 414(m) of the Code, or otherwise required
to be aggregated with the Company under Section 414(o) of the Code. Amendment
and Restatement Date    June 30, 2004. Beneficial Owner    “Beneficial owner”
within the meaning of Rule 13d-3 under the Exchange Act. Board of Directors   
Ferro’s Board of Directors. Change in Control    A change in the control of
Ferro that is required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act. For purposes of this
definition, a Change in Control will be deemed to have occurred if and when:   

(a)     any “person” (as such term is used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act) is or becomes the beneficial owner, directly or indirectly, of
securities of Ferro representing twenty-five percent (25%) or more of the
combined voting power of Ferro’s outstanding voting securities; or

  

(b)     during any period of two consecutive years, the individuals set forth
below in sub-paragraph (1) and (2) cease for any reason to constitute at least a
majority of the Board of Directors:

  

(1)     the individuals who at the beginning of such period constituted the
Board of Directors, and

 

A-22



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

Appendix A

 

 

Term    Meaning   

(2)     any new director (other than a director designated by a person who has
entered into an agreement or arrangement with Ferro to effect a transaction
described in clause (a) or (c) of this definition) whose appointment, election,
or nomination for election by Ferro’s shareholders, was approved by a vote of at
least two-thirds of the directors then still in office who either were directors
at the beginning of the period or whose appointment, election or nomination for
election was previously so approved; or

  

(c)     a merger or consolidation of Ferro or one of its subsidiaries is
consummated with or into any other corporation, other than a merger or
consolidation which would result in the holders of the voting securities of
Ferro outstanding immediately prior thereto holding securities which represent
immediately after such merger or consolidation more than 50% of the combined
voting power of the voting securities of either Ferro or the other entity which
survives such merger or consolidation or the parent of the entity which survives
such merger or consolidation; or

  

(d)     a sale or disposition by Ferro of all or substantially all Ferro’s
assets is consummated.

Code    The Internal Revenue Code of 1986, as amended, and any lawful
regulations or other pronouncements promulgated under that Code. Disability   
Any disability that qualifies a Participant for payment of benefits under the
Qualified Plan. ERISA    The Employee Retirement Income Security Act of 1974, as
amended, and any lawful regulations or pronouncements issued under that Act.
Exchange Act    The Securities Exchange Act of 1934, as amended, and any lawful
regulations or pronouncements issued under that Act. Ferro    As defined in
Section 1.2 of this Plan. Such term also includes any successor corporation or
business organization that subsequently assumes Ferro’s duties and obligations
under this Plan.

 

A-23



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

Appendix A

 

 

Term    Meaning Ferro Group Companies    As defined in Section 9.1 of this Plan.
Noncompetition Agreement    A noncompetition, nonsolicitation, nondisparagement
and confidentiality agreement in a form specified by Ferro. Participant    As
defined in Section 3.2 of this Plan. Person   

A “person” as defined under Section 3(a)(9) of the Exchange Act as modified and
used in Sections 13(d) and 14(d) of the Exchange Act, excluding:

 

(a)     Ferro or any of its subsidiaries;

 

(b)     a trustee or other fiduciary holding securities under an employee
benefit plan of the Company (or of any of its affiliates as defined under Rule
12b-2 under Section 12 of the Exchange Act);

 

(c)     an underwriter temporarily holding securities pursuant to an offering of
such securities; or

 

(d)     a corporation owned, directly or indirectly, by the shareholders of
Ferro in substantially the same proportion as their ownership of the stock of
Ferro.

this Plan    As defined in the Introduction to this Plan. Plan Year    The
calendar year. Present Value Factors   

As used in this Plan, the term Present Value Factors means the following:

 

(a)     For so long as the Pension Benefit Guaranty Corporation (“PBGC”)
publishes interest rates, present value shall be calculated using the interest
rate, in effect on the last day of the calendar quarter preceding the date of
the Participant’s termination of employment date with all Ferro Group Companies,
that would be used by the PBGC in determining the present value of a lump sum
distribution in a termination of a tax-qualified defined benefit pension plan
and the UP 1984 Mortality Table; and

 

A-24



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

Appendix A

 

 

Term    Meaning   

(b)    When the PBGC ceases to publish interest rates, present value shall be
calculated using an interest rate that is one percent (1%) less than the
interest rate on 10-year Treasury securities (rounded to the nearest quarter
percent) published by the Board of Governors of the Federal Reserve System and
in effect on the last day of the calendar quarter preceding the date of the
Participant’s termination of employment date with all Ferro Group Companies and
the applicable mortality table under Code Section 417(e)(3) prescribed by the
Secretary of the Treasury based on the prevailing insurance commissioners’
standard table used to determine reserves for group annuity contracts issued on
the date as of which present value is being determined. Currently, the
prevailing insurance commissioners’ standard table is the 1983 Group Annuity
Mortality Table.

Primary Death Benefit    The “primary death benefit” provided under the
Qualified Plan. Qualified Plan    The Ferro Corporation Retirement Plan, Plan
Number 001, as heretofore amended and as hereafter may be amended or amended and
restated, together with any successor plan to which the liabilities thereunder
may be transferred Qualified Spouse    As defined in the Qualified Plan.
Termination of Employment    A Participant’s cessation of service with Ferro and
the other Ferro Group Companies, including subsidiaries and affiliates of the
foregoing, for any reason whatsoever, whether voluntarily or involuntarily,
including by reason of retirement, death, or Disability. Trust    The trust, if
any, established pursuant to Section 6.1 of this Plan.

 

A-25



--------------------------------------------------------------------------------

Part A - Pre-2005 Plan

As Amended and Restated June 30, 2004

Appendix B

 

FERRO GROUP COMPANIES

The following are the Ferro Group Companies:

Ferro Corporation

FEM Inc.

Ferro Glass & Color Corporation

Ferro International Services, Inc.

Ferro Pfanstiehl Laboratories, Inc.

 

A-26



--------------------------------------------------------------------------------

FERRO CORPORATION

SUPPLEMENTAL DEFINED BENEFIT PLAN

FOR EXECUTIVE EMPLOYEES

Part B: 2005 Plan

OVERVIEW

ESTABLISHMENT OF COMPONENT PLAN

The provisions of the Code Section 2005 Plan are set forth in this Part B (the
“2005 Plan”), which is adopted and made a part of the Plan effective, except as
otherwise specified, January 1, 2005.

GOVERNS ACCRUALS SUBJECT TO CODE SECTION 409A

The 2005 Plan governs all accruals under the Plan which are not Pre-2005
Accruals (the “409A Accruals”). Generally, this means that the 2005 Plan governs
accruals in excess of those which were earned and vested as of December 31,
2004. As described in the Introduction, all accruals under the Plan were frozen
effective March 31, 2006.

The 409A Accruals are subject to the requirements of Code Section 409A, and
Ferro intends for the 2005 Plan to comply with Code Section 409A. The 2005 Plan
shall be interpreted and administered so as to comply with Code Section 409A.

TERMINOLOGY

As used in the 2005 Plan, the term “Plan” refers to the 2005 Plan or to the
Plan, as appropriate.

 

B-1



--------------------------------------------------------------------------------

 

 

FERRO CORPORATION

SUPPLEMENTAL DEFINED BENEFIT PLAN

FOR EXECUTIVE EMPLOYEES

 

 

 

Part B: 2005 Plan

Effective January 1, 2005

 

B-2



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

FERRO CORPORATION

SUPPLEMENTAL DEFINED BENEFIT PLAN

FOR EXECUTIVE EMPLOYEES

2005 PLAN

INTRODUCTION

This 2005 Plan is the portion of the FERRO CORPORATION SUPPLEMENTAL DEFINED
BENEFIT PLAN FOR EXECUTIVE EMPLOYEES which governs 409A Accruals. The purpose
for the adoption of this 2005 Plan is to comply with the requirements of Code
Section 409A.

The 2005 Plan is hereby added to the Plan as follows, effective January 1, 2005,
except as otherwise specified.

ARTICLE I

NAME AND PURPOSE

 

1.1 Name. The name of this Plan is the “Ferro Corporation Supplemental Defined
Benefit Plan for Executive Employees.” (This Plan was previously known as the
“Ferro Corporation Nonqualified Retirement Plan.”)

 

1.2 Plan Sponsor. The sponsor of this Plan is Ferro Corporation (“Ferro”), an
Ohio corporation.

 

1.3 Purpose. This purpose of this Plan is to provide supplemental retirement
benefits for certain management and highly compensated employees of the Ferro
Group Companies whose benefits under the Qualified Plan are limited by Sections
401(a)(17) and 415 of the Code, so that the aggregate benefits provided for each
such employee by the Qualified Plan and by this Plan will not be less than
benefits that would be provided to each such employee by the Qualified Plan but
for the limitations contained in the Qualified Plan to effect compliance with
Sections 401(a)(17) and 415 of the Code.

 

1.4 Plan for a Select Group. This Plan covers only employees of a Ferro Group
Company who are members of a “select group of management or highly compensated
Participants” as provided in Sections 201(2), 301(a)(3), 401(a)(1) and
4021(b)(6) of ERISA. Notwithstanding any provision of this Plan to the contrary,
this Plan will be administered and its benefits limited in a manner to comply
with the above cited sections of ERISA.

 

1.5 Not a Funded Plan. Ferro intends that this Plan be deemed to be “unfunded”
for tax purposes as well as for purposes of Title I of ERISA. Notwithstanding
any provision of this Plan to the contrary, this Plan will be administered in a
manner so that it is deemed “unfunded.”

 

B-3



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

 

1.6 409A Compliance. It is the intention and purpose of Ferro and the
Participants that this Plan shall be deemed to be at all relevant times in
compliance with Section 409A of the Code and all other applicable laws in order
to have the Federal income tax effect sought for such plans, and this Plan shall
be so interpreted and is intended to be so administered.

ARTICLE II

DEFINITIONS AND INTERPRETATION

 

2.1 Definitions. Appendix A sets forth the definitions of certain terms used in
this Plan. Those terms shall have the meanings set forth on Appendix A where
used in this Plan and identified with initial capital letters.

 

2.2 General Rules of Construction. For purposes of interpreting this Plan,

 

  (A) the masculine gender will include the feminine and neuter, and vice versa,
as the context requires;

 

  (B) the singular number will include the plural, and vice versa, as the
context requires;

 

  (C) the present tense of a verb will include the past and future tenses, and
vice versa, as the context requires; and

 

  (D) as provided under Article VII, the Administrator retains the power and
duty to interpret this Plan and resolve ambiguities.

ARTICLE III

PARTICIPATION

 

3.1 Eligibility. In order to be eligible to participate in this Plan, Ferro must
determine that an individual is:

 

  (A) in a select group of management or highly compensated employees as set
forth in Section 1.4;

 

  (B) a participant in the Qualified Plan; and

 

  (C) a participant in the Qualified Plan whose benefit payable under the
Qualified Plan is limited by the provisions in the Qualified Plan to effect
compliance with Sections 401(a)(17) or 415 of the Code or the elimination of the
Regular Compensation Formula under the Qualified Plan.

 

3.2 Participation. An individual who is eligible to participate in this Plan
will become a Participant in this Plan immediately on the date that he satisfies
the eligibility requirements in Section 3.1.

 

B-4



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

ARTICLE IV

PLAN BENEFITS

 

4.1 Plan Benefits Conditioned on Noncompetition Agreement. The Plan benefits set
forth in this Article IV payable to Participants whose employment with all Ferro
Group Companies terminates on or after January 1, 2001, shall be conditioned
upon (i) Ferro’s receipt of a Noncompetition Agreement signed by the Participant
within sixty (60) days after the Participant’s Termination of Employment (or
such shorter period as may be required to ensure that distribution is made by
the Time Required by Law), and (ii) the Participant’s continual compliance with
the terms and conditions of such Noncompetition Agreement; provided, however,
the requirement that a Participant sign and continually comply with the terms
and conditions of such Noncompetition Agreement shall not apply to any
Participant whose employment terminates either (i) as a result of the
Participant’s death prior to the commencement of Plan benefits, or
(ii) following a Change in Control. If the Participant fails to so continually
comply, then all of the Participant’s benefits (including, without limitation,
benefits to such employee’s Participant’s Qualified Spouse or designated
beneficiary or beneficiaries) under this Plan shall be automatically forfeited
and repaid to Ferro as provided in Section 10.19 hereof.

 

4.1A Freeze of Accrued Benefits. Notwithstanding any provision of the Plan to
the contrary, effective March 31, 2006, the “benefit payable” under
Sections 4.2, 4.3, 4.4 and 4.5 shall be calculated with reference to the terms
of the Qualified Plan as it was amended effective on and after March 31, 2006 to
cease benefit accruals (the “Frozen Qualified Plan”). Pursuant to the foregoing,
the amount determined under Paragraph (A)(a) of each such Section shall be
calculated based upon the terms of the Frozen Qualified Plan but without regard
to the limitations pertaining to Code Sections 401(a)(17) and 415 and the
elimination of the Regular Compensation Formula, and the amount determined under
Paragraph (A)(b) of each such Section shall be calculated based upon the amount
actually paid or payable under terms of the Frozen Qualified Plan.

 

4.2 Normal and Early Retirement. A Participant will receive a normal or early
retirement benefit in the amount set forth in Section 4.2(A) and in the manner
and form of payment set forth in Section 4.2(B).

 

  (A) Amount. Subject to the provisions of Section 4.4, the Plan benefit payable
to a Participant under this Part B upon termination of employment after
eligibility for an early or normal retirement benefit under the Qualified Plan
is the excess of (a) over (b), further reduced by (c), where: (a) is the amount
of the benefit that would have been payable to the Participant under the
Qualified Plan upon normal or early retirement but for the Qualified Plan
limitations pertaining to Code Sections 401(a)(17) and 415 and the elimination
of the Regular Compensation Formula under the Qualified Plan; (b) is the amount
of the benefit that is actually paid, or would be payable, to the Participant
upon normal or early retirement under the provisions of the Qualified Plan; and
(c) is the monthly normal or early retirement benefit that has been paid or is
payable under Part A of this Plan. Notwithstanding the foregoing, the
calculation of an early retirement benefit under this Part B for a Participant
who is a Ferro officer elected by Ferro’s Board of Directors shall be determined
in accordance with the early retirement factors in the following column labeled
“Special Factors” with the result that there shall be no benefit reduction due
to age for retirement on or after age 60:

 

B-5



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

 

Early Retirement Factors

 

Age

   Special Factors  

65

     1.00   

64

     1.00   

63

     1.00   

62

     1.00   

61

     1.00   

60

     1.00   

59

     0.94   

58

     0.88   

57

     0.82   

56

     0.76   

55

     0.70   

 

  (B) Manner and Form of Payment. The benefit provided under Section 4.2(A) of
this Part B for each Participant who terminates employment with a Ferro Group
Company after eligibility for an early or normal retirement benefit under the
Qualified Plan, shall be paid in the form of a lump sum cash payment that is
100% of the commuted present value as determined by the Qualified Plan’s actuary
using the Present Value Factors of the benefit determined under Section 4.2(A)
of this Part B, such commuted present value to be determined as of the date the
Participant’s benefits under Part A of this Plan are determined for payment of
an immediate lump sum distribution following Termination of Employment (or, in
the event an immediate lump sum distribution is not made of the Participant’s
benefits under Part A, a date selected by the Administrator within ninety
(90) days after the Termination of Employment). The lump sum cash payment shall
be made on the date which is six (6) months following the Participant’s
Termination of Employment (provided, however, that in the event of the
Participant’s death after Termination of Employment, the lump sum cash payment
shall be made on the date of death) and in any event by the Time Required By
Law.

 

4.3 Disability. A Participant will receive a disability benefit in the amount
set forth in Section 4.3(A) and in the manner and form of payment set forth in
Section 4.3(B).

 

  (A)

Amount. If a Participant becomes Totally and Permanently Disabled and receives a
disability retirement benefit from the Qualified Plan, the benefit payable to
the Participant under this Part B is a monthly amount equal to the excess of
(a) over (b), further reduced by (c), where: (a) is the amount of the monthly
disability retirement benefit under the Qualified Plan that would have been
payable to the Participant but for the limitations pertaining to Code Sections
401(a)(17) and 415 and the elimination of the Regular Compensation Formula under
the Qualified Plan; (b) is the amount of the monthly disability

 

B-6



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

  retirement benefit that is actually paid to the Participant under the
provisions of the Qualified Plan; and (c) is the monthly benefit that is payable
under Part A of this Plan. The monthly benefit payable under this Part B
terminates upon the earliest of the Participant’s ceasing to be Totally and
Permanently Disabled, death, or attainment of age 65; and, thereafter, the
applicable provisions of this Article IV shall apply.

 

  (B) Manner and Form of Payment. The benefit provided under Section 4.3(A) of
this Part B for each Participant who becomes Totally and Permanently Disabled
and receives a disability retirement benefit from the Qualified Plan, shall be
paid in the form of monthly payments payable under the Qualified Plan commencing
with the month in which benefit payments from the Qualified Plan commence and
continuing to and including the month in which the earlier of the Participant’s
ceasing to be Totally and Permanently Disabled, death or attainment of age 65.

A Participant’s right to payments under this Section 4.3 of Part B shall, to the
extent such payments are considered installment payments under Code
Section 409A, constitute a right to a series of separate payments.

 

4.4 Death. A Qualified Spouse (or properly designated beneficiary or
beneficiaries) or Beneficiary will receive a death benefit in the amount set
forth in Section 4.4(A) and in the manner and form of payment set forth in
4.4(B).

 

  (A) Amount. If a Participant dies before the commencement of Plan benefits
under this Part B (other than monthly disability benefits under this Plan) and a
Primary Death Benefit is payable from the Qualified Plan as a result of such
employee’s death, the benefit payable under this Part B to the Participant’s
Qualified Spouse (or properly designated beneficiary or beneficiaries) is the
commuted present value of the excess of (a) over (b), further reduced by (c),
where: (a) is the amount of the Primary Death Benefit, plus supplemental
spouse’s benefit if such employee’s Qualified Spouse is the beneficiary, that
would have been payable under the Qualified Plan but for the limitations
pertaining to Code Sections 401(a)(17) and 415 and the elimination of the
Regular Compensation Formula under the Qualified Plan; (b) is the amount of the
Primary Death Benefit, plus supplemental spouse’s benefit if such employee’s
Qualified Spouse is the beneficiary, that is actually payable under the
provisions of the Qualified Plan; and (c) is the amount of death benefit that is
paid or payable under Part A of this Plan.

 

  (B) Manner and Form of Payment. The benefit provided under Section 4.4(A) of
this Part B for the deceased Participant’s Qualified Spouse or properly
designated beneficiary or beneficiaries shall be paid in the form of a single
lump sum cash payment that is 100% of the commuted present value as determined
by the Qualified Plan’s actuary using the Present Value Factors of the benefit
determined under Section 4.4(A) of this Plan. The lump sum cash payment shall be
made on the date of death and in any event by the Time Required By Law.

 

B-7



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

 

4.5 Other Termination of Employment. A Participant will receive a deferred
vested benefit in the amount set forth in Section 4.5(A) and in the manner and
form of payment set forth in 4.5(B).

 

  (A) Amount. If a Participant terminates employment with all Ferro Group
Companies other than as provided in Sections 4.2, 4.3, or 4.4 of this Plan, the
benefit payable to the Participant under this Part B is the commuted present
value of the excess of (a) over (b), further reduced by (c), where: (a) is the
amount of the Qualified Plan’s deferred vested benefit that the Participant
would have accrued but for the limitations pertaining to Code Sections
401(a)(17) and 415 and the elimination of the Regular Compensation Formula under
the Qualified Plan; (b) is the deferred vested benefit that the Participant
actually accrued under the provisions of the Qualified Plan; and (c) is the
deferred vested benefit that has been paid or is payable under Part A of this
Plan.

 

  (B) Manner and Form of Payment. The benefit provided under Section 4.5(A) of
this Part B for each Participant shall be paid in the form of a single lump sum
cash payment that is 100% of the commuted present value as determined by the
Qualified Plan’s actuary using the Present Value Factors of the benefit
determined under Section 4.5(A) of this Part B, such commuted present value to
be determined as of the date the Participant’s benefits under Part A of this
Plan are determined for payment of an immediate lump sum distribution following
Termination of Employment (or, in the event an immediate lump sum distribution
is not made of the Participant’s benefits under Part A, a date selected by the
Administrator within ninety (90) days after the Termination of Employment). The
lump sum cash payment shall be made on the date which is six (6) months
following the Participants’ Termination of Employment (provided, however, that
in the event of the Participant’s death after Termination of Employment, the
lump sum cash payment shall be made on the date of death) and in any event by
the Time Required By Law.

 

4.6 Discretionary Benefit Increases. [Intentionally blank.]

 

4.7 Discretionary Commutation of Benefits. [Intentionally blank.]

 

4.8 Change in Control. If a Change in Control occurs, then all of the
obligations of Ferro under this Plan shall continue to be enforceable against
Ferro and any successor. Notwithstanding any provision of Article IV to the
contrary, if any person entitled to benefits under this Plan is not actively
employed by a Ferro Group Company at the time a Change in Control occurs, that
person shall immediately receive a single, lump sum cash payment equal to the
commuted present value of that person’s monthly benefit payments under this Plan
(whether or not such person is then in pay status), as determined by the
Qualified Plan’s actuary, using the Present Value Factors.

 

4.9 Protective Distributions. If the Administrator determines that a Participant
is not a member of a “select group of management or highly compensated
employees” within the meaning of Section 201(2), 301(a)(3), 401(a)(1) or
4021(b)(6) of ERISA, then the Administrator may, as it determines necessary to
satisfy the exclusions from ERISA coverage contemplated by Section 1.4,
terminate the Participant’s participation in this Plan and forfeit any amounts
erroneously credited under this Plan with respect to such Participant.

 

B-8



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

 

4.10 Tax Withholding and Acceleration of Payment for Payment of Taxes. A Ferro
Group Company may withhold, from any payment made by it under this Plan, the
amount or amounts as may be required for purposes of complying with the tax
withholding or other provisions of the Code or the Social Security Act or any
state or local income or employment tax act or for purposes of paying any
estate, inheritance or other tax attributable to any amounts payable hereunder.
Further, distribution shall be made from the Plan at such time or times as the
Administrator, in its sole discretion pursuant to uniform and nondiscriminatory
procedures, shall determine that amounts are due for the payment of Federal
Insurance Contributions Act taxes imposed under Code Sections 3101, 3121(a) or
3121(v)(2) on the 409A Accruals. Such distribution, if any, shall be made for
the exclusive purpose of paying such Federal Insurance Contributions Act taxes.
In addition, distribution shall be made from the Plan at such time or times as
the Administrator, in its sole discretion pursuant to uniform and
nondiscriminatory procedures, shall determine that amounts are due for the
payment of income tax at source on wages imposed under Code Section 3401 (or the
corresponding withholding provisions of applicable state, local or foreign tax
laws) as a result of the payment of the Federal Insurance Contributions Act
taxes, or are due for the payment of additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes. Such
distribution, if any, shall be made for the exclusive purpose of paying such
taxes. In no event shall the amounts distributed pursuant to this Section exceed
the amounts owed for the payment of Federal Insurance Contribution Act taxes and
the income tax withholding related to such amounts.

 

4.11 Inability to Locate Participant. If a Ferro Group Company or the
Administrator notifies a Participant or a Qualified Spouse (or properly
designated beneficiary or beneficiaries) of an entitlement to an amount under
this Plan and such person or persons fail to request payment, to provide
information or to take any other action to receive payment of such amount, the
Administrator shall to the extent administratively possible, direct distribution
to be made on an involuntary basis to such person or persons by the Time
Required by Law. If the location of a Participant, Qualified Spouse or other
beneficiary cannot be determined after a prompt, reasonable good faith effort by
the Administrator, the Administrator will direct that the amount payable to the
Participant or the Qualified Spouse (or properly designated beneficiary or
beneficiaries) be forfeited by the Time Required by Law, and no further benefit
will be payable with respect to any Participant, Qualified Spouse or other
beneficiary.

 

4.12 Distribution upon Income Inclusion under Code Section 409A and Other
Acceleration Events. The prior provisions of this Article IV notwithstanding, in
the event the Plan fails to meet the requirements of Code Section 409A, a
Participant’s 409A Accruals shall be distributed in an amount equal to the
amount which is included in income on account of the failure to comply with Code
Section 409A.

 

4.13 General Restriction on Distribution and Acceleration of Payment.
Notwithstanding any provision of the Plan to the contrary, a Participant’s 409A
Accruals shall not be distributed earlier than the time permitted under Code
Section 409A. Consistent with Code Section 409A, this Part B provides that
distribution shall not be made before the earlier of Termination of Employment,
death or disability and imposes a restriction on distribution on account of
Termination of Employment by which no distribution is made until the six
(6) month anniversary of the Termination of Employment.

 

B-9



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

ARTICLE V

RIGHTS OF PARTICIPANTS

 

5.1 Creditor Status of Participants. The benefits payable under this Plan shall
be merely an unfunded, unsecured promise of the Ferro Group Company (by which
the Participant is employed) to make benefit payments in the future and shall be
liabilities solely against the general assets of such Ferro Group Company.
Except as may be provided under the terms of a Trust which may be established
pursuant to Article VI, neither Ferro nor any other Ferro Group Company shall be
required to segregate, set aside or escrow any corporate assets to meet its
obligations under this Plan. With respect to any benefits payable under this
Plan, a Participant or a Qualified Spouse (or properly designated beneficiary or
beneficiaries) will have the status of general unsecured creditors of the Ferro
Group Company by which the Participant is employed, and may look only to that
Ferro Group Company and its general assets for payment of the benefits.

 

5.2 Rights with Respect to the Trust. Any trust, and any assets held thereby to
assist Ferro or other Ferro Group Company in meeting its obligations under this
Plan, will in no way be deemed to controvert the provisions of Section 5.1
above.

 

5.3 Investments. In Ferro’s sole discretion, the Ferro Group Companies may
acquire insurance policies, annuities or other financial vehicles for the
purpose of providing future assets of the Ferro Group Companies to meet their
anticipated liabilities under this Plan. Such policies, annuities or other
investments, shall at all times be and remain unrestricted general property and
assets of the Ferro Group Companies or property of a trust established pursuant
to Article VI of this Plan. Participants and Qualified Spouses (or properly
designated beneficiaries) will have no rights, other than as general creditors,
with respect to any such policies, annuities or other acquired assets.

ARTICLE VI

TRUST

 

6.1 Establishment of Trust. Notwithstanding any other provision or
interpretation of this Plan, Ferro may establish a Trust in which to hold cash,
insurance policies or other assets that may be used to make, or reimburse Ferro
or any other Ferro Group Company for, payments to the Participants or Qualified
Spouses (or properly designated beneficiary or beneficiaries) of all or part of
the benefits under this Plan. Any Trust assets shall at all times remain subject
to the claims of general creditors of Ferro or the Ferro Group Company in the
event of the insolvency of Ferro or the Ferro Group Company as more fully
described in the Trust.

 

6.2 Obligation of Ferro. Notwithstanding the fact that a Trust may be
established under Section 6.1, the Ferro Group Companies shall remain liable for
paying the benefits under this Plan. However, any payment of benefits to a
Participant or a Qualified Spouse (or a properly designated beneficiary or
beneficiaries) made by a Trust will satisfy the appropriate Ferro Group
Company’s obligation to make payment to such person under this Plan.

 

B-10



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

 

6.3 Trust Terms. A Trust established under Section 6.1 may contain any terms as
Ferro may determine to be necessary or desirable; provided, however, that, no
terms shall provide for or permit funding that would result in income inclusion
under Code Section 409A(b) including, but not limited to, terms that allow for
the transfer or set aside of assets offshore in a Trust, or which provide for
assets to become restricted to the provision of benefits in connection with a
change in the financial health of Ferro and Affiliates, and any terms which so
provide shall be deemed null and void. Consistent with the foregoing, Ferro may
terminate or amend a Trust established under Section 6.1 at any time, and in any
manner it deems necessary or desirable, subject to the terms of any agreement
under which any Trust is established or maintained.

ARTICLE VII

ADMINISTRATION AND CLAIMS PROCEDURE

 

7.1 Administrator. The Administrator will be Ferro, acting by and through
Ferro’s Corporate Human Resources Department, unless the Board of Directors,
acting itself or through an appropriate committee designates otherwise.

 

7.2 General Rights, Powers, and Duties of Administrator. The Administrator will
be the Plan administrator under ERISA. The Administrator will be responsible for
the general administration of this Plan and will have all powers as may be
necessary to carry out the provisions of this Plan and may, from time to time,
establish rules for the administration of this Plan and the transaction of this
Plan’s business. In addition to any powers, rights and duties set forth
elsewhere in this Plan, it will have the following powers and duties:

 

  (A) To enact rules, regulations, and procedures and to prescribe the use of
such forms as it deems advisable;

 

  (B) To appoint or employ agents, attorneys, actuaries, accountants, assistants
or other persons (who may also be Participants in this Plan or be employed by or
represent a Ferro Group Company) at the expense of the Ferro Group Companies, as
it deems necessary to keep its records or to assist it in taking any other
action authorized or required under this Plan;

 

  (C) To interpret this Plan, and to resolve ambiguities, inconsistencies and
omissions, to determine any question of fact, to determine the right to benefits
of, and the amount of benefits, if any, payable to, any person in accordance
with the provisions of this Plan and resolve all questions arising under this
Plan;

 

  (D) To administer this Plan in accordance with its terms and any rules and
regulations it establishes;

 

  (E) To maintain records concerning this Plan as it deems sufficient to prepare
reports, returns and other information required by this Plan or by law; and

 

  (F) To direct a Ferro Group Company to pay benefits under this Plan and to
give other directions and instructions as may be necessary for the proper
administration of this Plan.

 

B-11



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

Any decision, interpretation or other action made or taken by the Administrator
arising out of or in connection with this Plan, will be within the absolute
discretion of the Administrator, and will be final, binding and conclusive on
Ferro, all other Ferro Group Companies, and all Participants and Beneficiaries
and their respective heirs, executors, administrators, successors and assigns.
Except as may be required for compliance with Code Section 409A, the
Administrator’s determinations under this Plan need not be uniform, and may be
made selectively among Participants, whether or not they are similarly situated.

 

7.3 Information to Be Furnished to the Administrator. A Ferro Group Company will
furnish the Administrator with such data and information as it may reasonably
require. The records of a Ferro Group Company will be determinative of each
Participant’s period of employment, termination of employment, personal data,
and data regarding the Participant’s benefit under the Qualified Plan.
Participants, Qualified Spouses (and properly designated beneficiaries) will
furnish to the Administrator such evidence, data or information and execute such
documents as the Administrator requests.

 

7.4 Claims for Benefits. A Participant or Beneficiary must make a claim for
payment under this Plan in writing to the Administrator in the manner prescribed
by the Administrator as soon as administratively practicable following the
distribution event. The Administrator will process each claim and determine
entitlement to benefits within 90 days after the Administrator receives a
completed application for benefits (or within such shorter period as may be
required to ensure that payment is made by the Time Required by Law). If the
Administrator needs an extension of time for processing because calculation of
the benefit amount is not administratively practicable, then the Administrator
will notify the claimant before the end of the initial period. The extension
notice will indicate the special circumstances requiring an extension of time
and the date as of which the Administrator expects to render the final decision.
In no event will such an extension exceed 90 days from the end of the initial
period.

 

7.5 Denial of Benefit. If a claim is wholly or partially denied by the
Administrator, then the Administrator will notify the claimant of the denial of
the claim in a writing delivered in person or mailed by first class mail to the
claimant’s last known address. The notice of denial will contain:

 

  (A) the specific reason or reasons for denial of the claim;

 

  (B) a reference to the relevant Plan provisions upon which the denial is
based;

 

  (C) a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why the material
or information is necessary; and

 

  (D) an explanation of this Plan’s claim review procedure.

If no notice is provided, the claim will be deemed denied. The interpretations,
determinations and decisions of the Administrator will be final and binding upon
all persons with respect to any right, benefit and privilege hereunder, subject
to the review procedures set forth in this Article.

 

B-12



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

 

7.6 Request for Review of a Denial of a Claim for Benefits. Any claimant or any
authorized representative of the claimant whose claim for benefits under this
Plan has been denied or deemed denied, in whole or in part, may upon written
notice to the Appeals Committee request a review by the Appeals Committee of the
denial of the claim. The claimant will have 60 days from the date the claim is
deemed denied or 60 days from receipt of the notice denying the claim, as the
case may be (or, in the case of a claim for benefits based upon Disability, 180
days from the date the claim is deemed denied or 180 days from receipt of the
notice denying the claim, as the case may be), in which to request a review by
written application delivered to the Appeals Committee, which must specify the
relief requested and the reason such claimant believes the denial should be
reversed.

 

7.7 Appeals Procedure. The Appeals Committee will review the facts and relevant
documents including this Plan, and interpret the facts and relevant documents
including this Plan to render a decision on the claim. The review may be of
written briefs submitted by the claimant, or at a hearing, or by both, as deemed
necessary or appropriate by the Appeals Committee. Any hearing will be held in
the main office of Ferro, or such other location as the Appeals Committee may
select, on the date and at the time as the Appeals Committee designates by
giving at least 15-days’ notice to the claimant, unless the claimant accepts
shorter notice. The notice will specify that the claimant must indicate in
writing, at least five days in advance of the hearing, the claimant’s intention
to appear at the appointed time and place, or the hearing will be automatically
cancelled. The reply will specify any other persons who will accompany the
claimant to the hearing, or such other persons will not be admitted to the
hearing. The Appeals Committee will make every effort to schedule the hearing on
a day and at a time that is convenient to both the claimant and the Appeals
Committee. The claimant, or his duly authorized representative, may review all
pertinent documents relating to the claim in preparation for the hearing and may
submit issues and comments in writing before or during the hearing.

 

7.8 Decision Upon Review of Denial of Claim for Benefits. In making its
decision, the Appeals Committee will have full power and discretion to interpret
this Plan, to resolve ambiguities, inconsistencies and omissions, to determine
any question of fact, and to determine the right to benefits of, and the amount
of benefits, if any, payable to, any person in accordance with the provisions of
this Plan. The Appeals Committee will render a decision on the claim reviewed no
more than 60 days after the receipt of the claimant’s request for review (or no
more than 45 days where the claim is based on Disability), unless special
circumstances (such as the need to hold a hearing) require an extension of time,
in which case the 60-day period may be extended up to 120 days (or the 45-day
period may be extended up to 90 days in the case of a claim based on
Disability). The Appeals Committee will provide written notice of its decision
to the claimant within the time frame specified. The notice will include the
specific reasons for the decision and contain specific references to the
relevant Plan provisions upon which the decision is based. If notice of the
decision is not provided within the time frame specified, the claim will be
deemed denied on review. The decision of the Appeals Committee will be final and
binding in all respects on the Administrator, the Ferro Group Company and
claimant involved.

 

7.9

Establishment of Appeals Committee. The Chief Executive Officer of Ferro will
appoint three or more persons to serve as members of the Appeals Committee. The
Chief Executive Officer may appoint one Appeals Committee to hear all appeals of
denied benefits that arise under this Plan, or may appoint a new Appeals
Committee each time an Appeals Committee is needed to hear an appeal of denied
benefits that

 

B-13



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

  arises under this Plan. The members of the Appeals Committee will remain in
office at the will of the Chief Executive Officer, and the Chief Executive
Officer may remove any of the members with or without cause. A member of the
Appeals Committee may resign upon written notice to the remaining member or
members of the Appeals Committee and to the Chief Executive Officer,
respectively. The fact that a person is a Participant or a former Participant or
a prospective Participant will not disqualify that person from acting as a
member of the Appeals Committee. No member of the Appeals Committee will be
disqualified from acting on any question because of the member’s interest in the
question, except that no member of the Appeals Committee may act on any claim
which the member has brought as a Participant, former Participant, Qualified
Spouse or beneficiary under this Plan. In case of the death, resignation or
removal of any member of the Appeals Committee, the remaining members will act
until a successor-member is appointed by the Chief Executive Officer. At the
Administrator’s request, the Chief Executive Officer will notify the
Administrator in writing of the names of the members of the Appeals Committee,
of any and all changes in the membership of the Appeals Committee, of the member
designated as Chairman, and the member designated as Secretary, and of any
changes in either office. Until notified of a change, the Administrator will be
protected in assuming that there has been no change in the membership of the
Appeals Committee or the designation of Chairman or of Secretary since the last
notification was filed with it. The Administrator will be under no obligation at
any time to inquire into the membership of the Appeals Committee or its
officers. All communications to the Appeals Committee will be addressed to its
Secretary at the address of the Company.

 

7.10 Operation of the Appeals Committee. On all matters and questions, the
decision of a majority of the members of the Appeals Committee will govern and
control. A meeting need not be called or held to make any decision. The Appeals
Committee will appoint one of its members to act as its Chairman and another
member to act as Secretary. The terms of office of these members will be
determined by the Appeals Committee, and the Secretary and/or Chairman may be
removed by the other members of the Appeals Committee for any reason which such
other members may deem just and proper. The Secretary will do all things
directed by the Appeals Committee. Although the Appeals Committee will act by
decision of a majority of its members as provided above, in the absence of
written notice to the contrary, every person may deal with the Secretary and
consider the Secretary’s acts as having been authorized by the Appeals
Committee. Any notice served or demand made on the Secretary will be deemed to
have been served or made upon the Appeals Committee.

 

7.11 Limitation of Duties. Ferro, the other Ferro Group Companies, the
Administrator, the Appeals Committee and their respective officers, members,
employees, and agents will have no duty or responsibility under this Plan other
than the duties and responsibilities expressly assigned or delegated to them
pursuant to this Plan. None of them will have any duty or responsibility with
respect to those duties or responsibilities assigned or delegated to another.

 

7.12 Agents. The Administrator and the Appeals Committee may hire any attorneys,
accountants, actuaries, agents, clerks, and secretaries as it may deem desirable
in the performance of its duties, any of whom may also be advisors to any Ferro
Group Company or any subsidiary or affiliated company.

 

B-14



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

 

7.13 Expenses of Administration. No fee or compensation will be paid to the
Administrator or any member of the Appeals Committee for their performance of
services as such. Ferro will bear all other expenses incurred in the
administration of this Plan except to the extent Ferro determines that the
expenses are allocable to, and should be paid by, one or more of the Ferro Group
Companies.

 

7.14 Indemnification. In addition to whatever rights of indemnification any
member or employee of the Administrator, the Appeals Committee, Ferro or other
Ferro Group Company under this Plan may be entitled to under the articles of
incorporation, regulations or bylaws of the Ferro Group Companies, under any
provision of law or under any other agreement, the Ferro Group Companies will
satisfy any liability actually incurred by any member or employee including
reasonable expenses and attorneys’ fees, and any judgments, fines, and amounts
paid in settlement, in connection with any threatened, pending or completed
action, suit or proceeding which is related to the exercise or failure to
exercise by any member or employee any powers, authority, responsibilities or
discretion provided under this Plan or reasonably believed by a member or
employee to be provided under this Plan, and any action taken by a member or
employee in connection with such exercise or failure to exercise. This
indemnification for all such acts taken or omitted is intentionally broad, but
will not provide indemnification for embezzlement or diversion of Plan funds for
the benefit of any member or employee. This indemnification will not be provided
for any claim by a Ferro Group Company or a subsidiary or affiliated company
thereof against any member or employee. No indemnification will be provided to
any person who is not an individual.

 

7.15 Limitation of Administrative Liability. Neither Ferro, any other Ferro
Group Company, the Administrator, the Appeals Committee nor any of their members
or employees, will be liable for any act taken by such person or entity pursuant
to any provision of this Plan except for gross abuse of the discretion given
them under this Plan. No member of the Administrator or Appeals Committee will
be liable for the act of any other member. No member of the Board of Directors
will be liable to any person for any action taken or omitted in connection with
the administration of this Plan.

 

7.16 Limitation of Sponsor Liability. Any right or authority exercisable by
Ferro or Board of Directors pursuant to any provision of this Plan will be
exercised in Ferro’s capacity as sponsor of this Plan, or on behalf of Ferro in
such capacity, and not in a fiduciary capacity, and may be exercised without the
approval or consent of any person in a fiduciary capacity. Neither Ferro, nor
the Board of Directors, nor any of their respective officers, members,
employees, agents, and delegates, will have any liability to any party for its
exercise of any such right or authority.

ARTICLE VIII

AMENDMENT AND TERMINATION

 

8.1

Amendment, Modification and Termination. Subject to Section 8.3 below, this Plan
may be amended, modified or terminated by Ferro at any time, or from time to
time, by action of an appropriate Ferro officer authorized or ratified by the
Board of Directors, except that no benefit accrued under this Plan as of any
date shall be reduced by any change made on or after such date in either the
Qualified Plan or this Plan except to the extent such reduction results from
(a) an equivalent increase in the

 

B-15



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

  benefits payable from the Qualified Plan as a result of an increase in the
limits contained therein to effect compliance with Sections 401(a)(17) or 415 of
the Code, (b) an equivalent increase in the benefits payable from the Qualified
Plan as a result of the application of a change in the nondiscrimination and
permitted disparity regulations under sections 401(a)(4) or 401(1) of the Code
or an amendment of the Qualified Plan after December 9, 1994 pertaining thereto,
or (c) a decrease in the benefits payable from the Qualified Plan as a result of
the termination of the Qualified Plan under Title IV of ERISA, to the extent
such decrease is required to comply with the terms of Title IV of ERISA or other
applicable law or results from a reallocation of assets provided for in
Section 4044(b)(4) of ERISA to prevent the disqualification of the Qualified
Plan. Subject to the foregoing limitations, both this Plan and the Qualified
Plan may be amended, restated, terminated or replaced by action of the Board of
Directors of the Company; provided that no amendment, modification or
termination of this Plan will be effective prior to the date permitted under
Code Section 409A, which, in certain circumstances, is 12 months following the
adoption of such amendment, modification or termination. It is further
understood that any benefits payable hereunder are in addition to and not in
diminution of any amounts payable by the Company under any other plan or
contract applicable to a Participant.

 

8.2 Actions Binding on Ferro Group Companies. Any amendments made to this Plan
will be binding on all the Ferro Group Companies without the approval or consent
of the Ferro Group Companies other than Ferro. Ferro may, by amendment, also
terminate this Plan on behalf of all or any one of the other Ferro Group
Companies in its sole discretion.

 

8.3 Termination or Amendment After Change in Control. If a Change of Control
occurs, then, for a period of two (2) calendar years following such Change in
Control, Ferro may not amend or terminate this Plan without the prior written
consent of all Participants.

 

8.4 Distribution of Benefits on Plan Termination. In the event Ferro elects to
amend, modify or terminate the Plan as provided under Section 8.1, no right to
the payment of benefits shall arise as a result. The prior provisions
notwithstanding, Ferro may, in its discretion, provide by amendment to the Plan
a right to the payment of all Participants’ 409A Accruals as a result of the
liquidation and termination of the Plan where:

 

  (A) the termination and liquidation does not occur proximate to a downturn in
the financial health of Ferro and Affiliates;

 

  (B) the Plan and all arrangements required to be aggregated with the Plan
under Code Section 409A are terminated and liquidated;

 

  (C) no payments, other than those that would be payable under the terms of the
Plan and the aggregated arrangements if the termination and liquidation had not
occurred, are made within twelve (12) months of the date Ferro takes all
necessary action to irrevocably terminate and liquidate the Plan;

 

  (D) all payments are made within twenty-four (24) months of the date Ferro
takes all necessary action to irrevocably terminate and liquidate the Plan; and

 

  (E) Ferro and Affiliates do not adopt a new arrangement that would be
aggregated with any terminated arrangement under Code Section 409A, at any time
within three (3) years following the date Ferro takes all necessary action to
irrevocably terminate and liquidate the Plan.

 

B-16



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

Similarly, Ferro may, in its discretion, provide by amendment to liquidate and
terminate the Plan where the termination and liquidation occurs within twelve
(12) months of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 United States Code § 503(b)(1)(A),
provided that all amounts deferred under the Plan are included in the
Participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received):

 

  (A) the calendar year in which the termination occurs;

 

  (B) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or

 

  (C) the first calendar year in which the payment is administratively
practicable.

ARTICLE IX

FERRO GROUP COMPANIES

 

9.1 List of Ferro Group Companies. The Ferro Group Companies as of the Amendment
and Restatement Date are Ferro and the Affiliates of Ferro listed on Appendix B
to this Plan. Ferro may from time to time add or remove Ferro Affiliates from
the list of Ferro Group Companies by written action of its Chief Executive
Officer. The addition or deletion will not require a formal amendment to this
Plan.

 

9.2 Delegation of Authority. Ferro is fully empowered to act on behalf of itself
and the other Ferro Group Companies as it may deem appropriate in maintaining
this Plan and any Trust. The adoption by Ferro of any amendment to this Plan or
any Trust, or the termination of this Plan or any Trust, will constitute and
represent, without any further action on the part of any Ferro Group Company,
the approval, adoption, ratification or confirmation by each Ferro Group Company
of any amendment or termination. In addition, the appointment of or removal by
Ferro of any Administrator, any trustee or other person under this Plan or any
Trust will constitute and represent, without any further action on the part of
any Ferro Group Company, the appointment or removal by each Ferro Group Company
of such person.

ARTICLE X

MISCELLANEOUS

 

10.1 No Implied Rights. Neither the establishment of this Plan nor any amendment
of this Plan will be construed as giving any Participant, Beneficiary or any
other person any legal or equitable right unless the right is specifically
provided for in this Plan or conferred by specific action of Ferro in accordance
with the terms and provisions of this Plan. Except as expressly provided in this
Plan, neither Ferro nor any other Ferro Group Company will be required or be
liable to make any payment under this Plan.

 

B-17



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

 

10.2 No Right to Ferro Group Company Assets. Neither the Participant nor any
other person will acquire by reason of this Plan any right in or title to any
assets, funds or property of Ferro or any other Ferro Group Company whatsoever
including, without limitation, any specific funds, assets or other property
which Ferro or any other Ferro Group Company, in its sole discretion, may set
aside in anticipation of a liability hereunder. Any benefits which become
payable under this Plan will be paid from the general assets of the appropriate
Ferro Group Company. No assets of Ferro or any other Ferro Group Company will be
held in any way as collateral security for the fulfilling of the obligations of
Ferro or the Ferro Group Companies under this Plan. No assets of Ferro or any
other Ferro Group Company will be pledged or otherwise restricted in order to
meet the obligations of this Plan. The Participant will have only a contractual
right to the amounts, if any, payable hereunder unsecured by any asset of Ferro
or any other Ferro Group Company. Nothing contained in this Plan constitutes a
guarantee by Ferro or any other Ferro Group Company that the assets of Ferro or
any other Ferro Group Company will be sufficient to pay any benefit to any
person.

 

10.3 No Employment Rights Created. This Plan will not be deemed to constitute a
contract of employment between Ferro or any of the other Ferro Group Companies
and any Participant, or to confer upon any Participant or employee the right to
be retained in the service of Ferro or any other Ferro Group Company for any
period of time, nor shall any provision of this Plan restrict the right of Ferro
or any other Ferro Group Company to discharge or otherwise deal with any
Participant or other employees, with or without cause. Nothing in this Plan will
be construed as fixing or regulating the compensation or other benefits payable
to any Participant or other employee of Ferro or any other Ferro Group Company.

 

10.4 Offset. If at the time payment is to be made under this Plan the
Participant or Qualified Spouse (or properly designated beneficiary or
beneficiaries) or all such individuals are indebted or obligated to a Ferro
Group Company, then the payment of any 409A Accruals to be made to the
Participant or Qualified Spouse (or properly designated beneficiary or
beneficiaries) or all individuals may, at the discretion of the Administrator at
the request of the Ferro Group Company, be reduced by the amount of the
indebtedness or obligation, but only if:

 

  (A) such debt is incurred in the ordinary course of the service relationship
between the Participant and the Ferro Group Company,

 

  (B) in any taxable year of Ferro and Affiliates the entire amount of reduction
does not exceed $5,000, and

 

  (C) the reduction is made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant.

An election by the Ferro Group Company not to request any reduction will not
constitute a waiver of the Ferro Group Company’s claim for such indebtedness or
obligation.

 

10.5 No Assignment. Neither the Participant nor any other person will have any
voluntary or involuntary right to commute, sell, assign, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey, in advance of
actual receipt of the amount, if any, payable under this Plan, or any part of
the amount payable from this Plan, and any attempt to do so will be void. All
benefits under this Plan are expressly declared to be unassignable and
non-transferable. No part of the benefits under this Plan will be, before actual
payment, subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by the Participant or any other
person, or be transferable by operation of law in the event of the Participant’s
or any other person’s bankruptcy or insolvency.

 

B-18



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

 

10.6 Notice. Any notice required or permitted to be given under this Plan will
be sufficient if in writing and hand delivered, or sent by registered or
certified mail or by overnight delivery service, and:

 

  (A) if given to a Ferro Group Company, delivered to the principal office of
Ferro, directed to the attention of the General Counsel; or

 

  (B) if given to a Participant or Beneficiary, delivered to the last post
office address as shown on the Ferro Group Company’s or the Administrator’s
records.

Notice will be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark or the receipt for registration or
certification.

 

10.7 Governing Laws. This Plan will be construed and administered according to
the internal substantive laws of the State of Ohio to the extent not preempted
by the laws of the United States of America.

 

10.8 Incapacity. If the Administrator determines that any Participant or
Qualified Spouse (or properly designated beneficiary or beneficiaries) entitled
to payment under this Plan is a minor, a person declared incompetent or a person
incapable of handling his or her property, the Administrator may direct any
payment to the guardian, legal representative or person having the care and
custody of the minor, incompetent or incapable person. The Administrator may
require proof of minority, incompetence, incapacity or guardianship, as it may
deem appropriate before making any payment. The Administrator will have no
obligation thereafter to monitor or follow the application of amounts so paid.
Payments made pursuant to this Section will completely discharge this Plan, any
Trust, the Administrator, Ferro and all other Ferro Group Companies with respect
to the payments.

 

10.9 Court Ordered Distributions. If a court issues a domestic relations order
as defined in Code Section 414(p)(1)(B) by which a spouse or former spouse or
dependent or former dependent of a Participant is provided an interest in the
Participant’s benefits under this Plan in connection with a property settlement
or otherwise, the Administrator shall, notwithstanding any election made by the
Participant or the Participant’s eligibility for distribution, distribute the
spouse’s or former spouse’s or dependent’s or former dependent’s interest in the
Participant’s benefit under this Plan to that spouse or former spouse or
dependent or former dependent, as provided under such domestic relations order.

 

10.10 Administrative Forms. All applications, elections and designations in
connection with this Plan made by a Participant or Qualified Spouse (or properly
designated beneficiary or beneficiaries) will become effective only when duly
executed on forms provided by the Administrator and filed with the
Administrator.

 

10.11 Independence of Plan. Except as otherwise expressly provided, this Plan
will be independent of, and in addition to, any other employee benefit agreement
or plan or any rights that may exist from time to time under any other agreement
or plan.

 

B-19



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

 

10.12 Responsibility for Legal Effect. Neither Ferro, any other Ferro Group
Company, the Administrator, nor any officer, member, delegate or agent of any of
them, makes any representations or warranties, express or implied, or assumes
any responsibility concerning the legal, tax, or other implications or effects
of this Plan.

 

10.13 Successors. The terms and conditions of this Plan will inure to the
benefit of and bind Ferro, the Ferro Group Companies, the Administrator and its
members, the Participants, their beneficiaries, and the successors, assigns, and
personal representatives of any of them.

 

10.14 Headings and Titles. The Section headings and titles of Articles used in
this Plan are for convenience of reference only and are not to be considered in
construing this Plan.

 

10.15 Appendices. The Appendices to this Plan constitute an integral part of
this Plan and are hereby incorporated into this Plan by this reference.

 

10.16 Severability. If any provision or term of this Plan, or any agreement or
instrument required by the Administrator, is determined by a judicial,
quasi-judicial or administrative body to be void or not enforceable for any
reason, all other provisions or terms of this Plan or the agreement or
instrument will remain in full force and effect and will be enforceable as if
the void or nonenforceable provision or term had never been a part of this Plan,
or the agreement or instrument.

 

10.17 Actions by Ferro. Except as otherwise provided in this Plan, all actions
of Ferro under this Plan will be taken by the Board of Directors, and be
evidenced in a writing executed by an appropriate officer duly authorized.

 

10.18 Spousal Consent and Release. If, in the opinion of Ferro, any present,
former or future spouse of an employee, entitled to benefits from this Plan
shall by reason of law appear to have any interest in the Plan benefits that may
be or become payable hereunder to such employee, Ferro may as a condition
precedent to the making of a benefit payment hereunder, require such written
consent or release as in its discretion it shall determine to be necessary,
desirable or appropriate either to prevent or avoid any conflict or multiplicity
of claims, or to protect the rights of any such present, former or future spouse
with respect to the payment of any benefits under this Plan.

 

10.19

Overpayments and Repayments. Benefits are provided only as set forth under the
terms of this Plan. Payments at a time or in an amount other than as set forth
under the terms of the Plan are not authorized, and Ferro will take all
reasonable steps to ensure that the amount and timing of benefit payments are in
accordance with the Plan’s terms. In the event Ferro determines that the
benefits actually paid under this Plan to a Participant, beneficiary or other
person exceed the benefits that were properly payable, or were paid prior to the
proper time for payment, Ferro shall immediately demand repayment of such excess
amounts. The Participant, Beneficiary or other person is obligated to return
such excess amounts upon demand from Ferro. In the event the Participant,
beneficiary or other person fails to return the excess amounts, Ferro shall
exercise any available legal remedies which are consistent with the terms and
purpose of the Plan. In the event excess amounts have been paid as monthly
disability payments, to the extent permitted under Code Section 409A, Ferro
shall reduce the amount of some or all of the remaining scheduled payments to
offset the excess amounts paid. If a Participant fails to continually

 

B-20



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

  comply with the terms and conditions of the Noncompetition Agreement, then
such Participant (or, if applicable, such Participant’s Qualified Spouse or
properly designated beneficiary or beneficiaries) shall, upon written demand by
Ferro, immediately repay to Ferro all payments theretofore received by the
Participant (or, if applicable, such Participant’s Qualified Spouse or properly
designated beneficiary or beneficiaries) under this Plan.

 

10.20 References to Sections of Law and Certain Defined Terms.

 

  (A) References in this Plan to the Code are to the Internal Revenue Code of
1986, as heretofore and hereafter amended, and to similar provision of
subsequent federal law.

 

  (B) References in this Plan to ERISA are to the Employee Retirement Income
Security Act of 1974, as heretofore and hereafter amended, and to similar
provisions of subsequent law.

 

  (C) References in this Plan to Qualified Spouse refer to the Qualified Plan’s
defined term of “Qualified Spouse.”

 

  (D) References in this Plan to Regular Compensation Formula refer to the
normal retirement benefit formula set forth in Section 5.5(a) of the Qualified
Plan prior to its elimination by amendment to the Qualified Plan executed
December 19, 1990 and effective December 31, 1989; however, for purposes of this
Plan

 

  (1) the term “regular compensation” under the Regular Compensation Formula
shall include

 

  (a) Performance Share Plan awards which are awarded before January 1, 2004,

 

  (b) amounts payable under other agreements or arrangements by reason of the
proration or forfeiture of pre-January 1, 2004 Performance Share Plan awards,
and

 

  (c) awards or compensation under any other Company incentive, reward or
performance program or plan (which incentive, reward or performance program or
plan was in existence prior to January 1, 2001) that was includable in “regular
compensation” under the terms of the Plan document in effect prior to January 1,
2001;

 

  (2) amounts of deferred compensation and Performance Share Plan awards shall
be included in the year in which such amounts are earned and not in the year to
which such Performance Share Plan awards are deferred or in which such
Performance Share Plan awards are paid;

 

  (3) amounts payable under clause (b) of item (1) above shall be included in
the year paid;

 

B-21



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

 

  (4) except as otherwise provided above, unless the Compensation Committee of
the Board of Directors of the Company (or its predecessor or successor, as
applicable) determines otherwise, the term “regular compensation” under the
Regular Compensation Formula shall not include awards or compensation under any
Company incentive, reward or performance program or plan; and

 

  (5) consistent with the foregoing provisions of this Section 10.20(D) and the
terms of the Frozen Qualified Plan, no Participant shall be credited with
regular compensation under the Regular Compensation Formula on or after April 1,
2006. In determining a Participant’s regular compensation for the Plan Year
ending December 31, 2006, a Participant shall be credited with regular
compensation equal to the amount of regular compensation that would have been
credited to the Participant pursuant to the foregoing provisions of this
Section 10.20(D) for such Plan Year if the Participant had continued to be
credited with regular compensation for the remainder of such Plan Year at the
rate of regular compensation in effect for such Participant for the period
beginning January 1, 2006 and ending on the earlier of March 31, 2006 or the
date of the Participant’s termination of employment (the “2006 Compensation
Determination Period”). Without limiting the foregoing, in determining the rate
of regular compensation in effect for a Participant for the 2006 Compensation
Determination Period, regular compensation shall include awards or compensation
under any Company incentive, reward, or performance program or plan that was in
existence prior to January 1, 2001 and was includable in “regular compensation”
under the terms of the Plan document in effect prior to January 1, 2001 (but
excluding Performance Share Plan awards which were awarded on or after
January 1, 2004) that was earned during the 2006 Compensation Determination
Period.

 

  (E) References in this Plan to “properly designated beneficiary or
beneficiaries” means the beneficiary or beneficiaries named in a written
beneficiary designation by an employee participant (delivered to the Company
prior to such employee’s death in a form acceptable to the Company) with the
written consent of the Qualified Spouse thereto; provided, however, that if a
deceased employee is not survived by a Qualified Spouse and has not delivered
such a written beneficiary designation to the Company prior to death, then the
phrase “properly designated beneficiary or beneficiaries” means the beneficiary
or beneficiaries of such deceased employee’s Qualified Plan benefit or, if none,
such deceased employee’s estate.

 

B-22



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

Appendix A

 

DEFINITIONS

For purposes of this Plan, the following terms have the meanings set forth below
where used in this Plan and identified with initial capital letters:

 

Term    Meaning 2005 Plan    The provisions of the Plan set forth in Part B,
which govern 409A Accruals. 409A Accruals    All accruals under the Plan which
are not Pre-2005 Accruals (generally, amounts which are earned and vested under
the Plan after December 31, 2004). Administrator    As defined in Section 7.1 of
this Plan. Affiliate    Any corporation or business entity during any period
during which it would be treated, together with the Company, as a single
employer for purposes of Code Section 414(b) or (c). Amendment and Restatement
Date    January 1, 2005 Beneficial Owner    “Beneficial owner” within the
meaning of Rule 13d-3 under the Exchange Act. Board of Directors    Ferro’s
Board of Directors. Change in Control    A change in the control of Ferro that
is required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act. For purposes of this
definition, to the extent consistent with the foregoing, a Change in Control
will be deemed to have occurred if and when:   

(a)     any “person” (as such term is used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act) is or becomes the beneficial owner, directly or indirectly, of
securities of Ferro representing twenty-five percent (25%) or more of the
combined voting power of Ferro’s outstanding voting securities; or

  

(b)     during any period of two consecutive years, the individuals set forth
below in sub-paragraph (1) and (2) cease for any reason to constitute at least a
majority of the Board of Directors:

 

B-23



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

Appendix A

 

 

Term    Meaning   

(1)     the individuals who at the beginning of such period constituted the
Board of Directors, and

  

(2)     any new director (other than a director designated by a person who has
entered into an agreement or arrangement with Ferro to effect a transaction
described in clause (a) or (c) of this definition) whose appointment, election,
or nomination for election by Ferro’s shareholders, was approved by a vote of at
least two-thirds of the directors then still in office who either were directors
at the beginning of the period or whose appointment, election or nomination for
election was previously so approved; or

  

(c)     a merger or consolidation of Ferro or one of its subsidiaries is
consummated with or into any other corporation, other than a merger or
consolidation which would result in the holders of the voting securities of
Ferro outstanding immediately prior thereto holding securities which represent
immediately after such merger or consolidation more than 50% of the combined
voting power of the voting securities of either Ferro or the other entity which
survives such merger or consolidation or the parent of the entity which survives
such merger or consolidation; or

  

(d)     a sale or disposition by Ferro of all or substantially all Ferro’s
assets is consummated.

 

Notwithstanding the foregoing, for purposes of triggering the lump-sum cash
payment under Section 4.8, only the occurrence of an above-listed event which
also constitutes a “change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation” under Code Section 409A shall constitute a Change in Control.

Code    The Internal Revenue Code of 1986, as amended, and any lawful
regulations or other pronouncements promulgated under that Code. ERISA    The
Employee Retirement Income Security Act of 1974, as amended, and any lawful
regulations or pronouncements issued under that Act.

 

B-24



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

Appendix A

 

 

Term    Meaning Exchange Act    The Securities Exchange Act of 1934, as amended,
and any lawful regulations or pronouncements issued under that Act. Ferro    As
defined in Section 1.2 of this Plan. Such term also includes any successor
corporation or business organization that subsequently assumes Ferro’s duties
and obligations under this Plan. Ferro Group Companies    As defined in Section
9.1 of this Plan. Noncompetition Agreement    A noncompetition, nonsolicitation,
nondisparagement and confidentiality agreement in a form specified by Ferro.
Person   

A “person” as defined under Section 3(a)(9) of the Exchange Act as modified and
used in Sections 13(d) and 14(d) of the Exchange Act, excluding:

 

(a)     Ferro or any of its subsidiaries;

 

(b)     a trustee or other fiduciary holding securities under an employee
benefit plan of the Company (or of any of its affiliates as defined under Rule
12b-2 under Section 12 of the Exchange Act);

 

(c)     an underwriter temporarily holding securities pursuant to an offering of
such securities; or

 

(d)     a corporation owned, directly or indirectly, by the shareholders of
Ferro in substantially the same proportion as their ownership of the stock of
Ferro.

this Plan    The Ferro Corporation Supplemental Defined Benefit Plan for
Executive Employees, or a component plan, as appropriate Plan Year    The
calendar year. Pre-2005 Accruals    Accruals that were earned and vested under
the Plan as of December 31, 2004, as defined in the Overview to the Pre-2005
Plan. Pre-2005 Plan    The provisions of the Plan set forth in Part A, which
govern Pre-2005 Accruals.

 

B-25



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

Appendix A

 

 

Term    Meaning Present Value Factors   

As used in this Plan, the term Present Value Factors means the following:

 

(a)     For so long as the Pension Benefit Guaranty Corporation (“PBGC”)
publishes interest rates, present value shall be calculated using the interest
rate, in effect on the last day of the calendar quarter preceding the date of
the Participant’s termination of employment date with all Ferro Group Companies,
that would be used by the PBGC in determining the present value of a lump sum
distribution in a termination of a tax-qualified defined benefit pension plan
and the UP 1984 Mortality Table; and

  

(b)     When the PBGC ceases to publish interest rates, present value shall be
calculated using an interest rate that is one percent (1%) less than the
interest rate on 10-year Treasury securities (rounded to the nearest quarter
percent) published by the Board of Governors of the Federal Reserve System and
in effect on the last day of the calendar quarter preceding the date of the
Participant’s termination of employment date with all Ferro Group Companies and
the applicable mortality table under Code Section 417(e)(3) prescribed by the
Secretary of the Treasury based on the prevailing insurance commissioners’
standard table used to determine reserves for group annuity contracts issued on
the date as of which present value is being determined. Currently, the
prevailing insurance commissioners’ standard table is the 1983 Group Annuity
Mortality Table.

Primary Death Benefit    The “primary death benefit” provided under the
Qualified Plan. Qualified Plan    The Ferro Corporation Retirement Plan, Plan
Number 001, as heretofore amended and as hereafter may be amended or amended and
restated, together with any successor plan to which the liabilities thereunder
may be transferred. Qualified Spouse    As defined in the Qualified Plan.
Termination of Employment    Effective prior to January 1, 2008:

 

B-26



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

 

 

Term    Meaning    A Participant’s cessation of service with Ferro and the other
Ferro Group Companies, including subsidiaries and affiliates of the foregoing,
for any reason whatsoever, whether voluntarily or involuntarily, including by
reason of retirement, death, or becoming Totally and Permanently Disabled.   
Notwithstanding the foregoing, for purposes of triggering payment under
Section 4.2, or 4.5, only such cessation of service which constitutes a
“separation from service” under Code Section 409A shall constitute a Termination
of Employment.    Effective January 1, 2008: With respect to any Participant:   

(a)     the separation from service within the meaning of Section 409A of the
Code, of such Participant with the Company and all of its Affiliates, for any
reason, including without limitation, quit, discharge, or retirement, or a leave
of absence (including military leave, sick leave, or other bona fide leave of
absence such as temporary employment by the government if the period of such
leave exceeds the greater of six months, or the period for which the
Participant’s right to reemployment is provided either by statute or by
contract), or

  

(b)     a permanent decrease in the level of the Participant‘s service to a
level that is no more than twenty percent (20%) of its prior level. For this
purpose, whether a Termination of Employment has occurred is determined based on
whether it is reasonably anticipated that no further services will be performed
by the Participant after a certain date or that the level of bona fide services
the Participant will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services if the Participant has been
providing services less than 36 months).

 

B-27



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

Appendix A

 

 

Term    Meaning Time Required by Law    The date designated for payment under
the terms of the Plan or a later date in the same calendar year or, if later,
the fifteenth (15th) day of the third calendar month following the date
designated for payment. (However, if the Participant’s taxable year is not the
calendar year, the date designated for payment under the terms of the Plan or a
later date in the Participant’s taxable year or, if later, the fifteenth (15th)
day of the third calendar month following the date designated for payment.)   
If calculation of the amount of the benefit is not administratively practicable
due to events beyond the control of the Participant (or the Participant’s
Beneficiary), any date within the first taxable year of the Participant in which
calculation of the payment is administratively practicable.    If making the
payment on the date designated under the terms of the Plan would jeopardize the
ability of Ferro and Affiliates to continue as a going concern, the first
taxable year of the Participant in which making the payment would not have such
effect.    If there is a delay in payment by the Administrator other than with
the express or implied consent of the Participant, the first taxable year of the
Participant in which the dispute is resolved. The dispute shall be deemed
resolved on the earliest date upon which: (a) the Participant and the
Administrator or Ferro enter into a legally binding settlement, (b) the
Administrator or Ferro concedes that an amount is payable, or (c) the
Administrator or Ferro is required to make payment pursuant to a final
non-appealable judgment or other binding decision. The foregoing provisions
shall apply only if, during the period of the dispute, the Participant accepts
any portion of the payment the Administrator or Ferro willing to make (unless
acceptance will result in relinquishment of the claim to any remaining portion),
and makes prompt and reasonable good faith efforts to collect the remaining
portion of the payment which meet the requirements of Code Section 409A
(including the timely notice requirements).    In the event the payment fails to
fails to comply with Federal securities laws or other laws, the earliest date at
which Ferro reasonably anticipates that the making of the payment will not cause
such violation.

 

B-28



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

Appendix A

 

 

Term    Meaning    In the event the payment fails to be deductible under Code
Section 162(m), or meets other conditions specified by the Commissioner of the
Internal Revenue Service, such later date as may be provided under Code Section
409A. Totally and Permanently Disabled    Any disability for which the
Participant is determined to be totally disabled by the Social Security
Administration and that qualifies a Participant for payment of benefits under
the Qualified Plan. Trust    The trust, if any, established pursuant to Section
6.1 of this Plan.

 

B-29



--------------------------------------------------------------------------------

Part B - 2005 Plan

Effective January 1, 2005

Appendix B

 

FERRO GROUP COMPANIES

The following are the Ferro Group Companies:

Ferro Corporation

FEM Inc.

Ferro Color & Glass Corp. (formerly, Ferro Glass & Color Corporation)

Ferro International Services, Inc.

Ferro Pfanstiehl Laboratories, Inc.

 

B-30



--------------------------------------------------------------------------------

EXECUTION PAGE

To evidence this amended and restated FERRO CORPORATION SUPPLEMENTAL DEFINED
BENEFIT PLAN FOR EXECUTIVE EMPLOYEES, Ferro Corporation, as Plan sponsor, has
caused this document to be executed by its duly authorized officer as of this
20th day of September, 2007.

 

    FERRO CORPORATION

By:

     

James C. Bays

Vice President, General Counsel

& Secretary

 

C-1